Exhibit 10.1
AGREEMENT FOR THE PURCHASE AND SALE OF STOCK
by and among
Sycamore Films, Inc., a Nevada corporation;
ImaRx Therapeutics, Inc., a Delaware corporation;
Sweet Spot Productions, Inc., a California corporation;
and those persons specified on that schedule attached to this Agreement
identified as the
“Sellers Schedule”
(as shareholders of Sycamore Films, Inc.)
THIS AGREEMENT FOR THE PURCHASE AND SALE OF STOCK (“Agreement”) is entered into
in multiple counterparts effective as of the 17th day of March, 2010, by and
among Sycamore Films, Inc., a Nevada corporation (“Sycamore”); ImaRx
Therapeutics, Inc., a Delaware corporation (the “Company”); Sweet Spot
Productions, Inc., a California corporation (“Sweet Spot”); and those persons
specified on the Sellers Schedule (together, the “Sellers” and each, a “Seller”)
each a shareholder of Sycamore, and provides for a process pursuant to which
Sycamore will become a wholly owned subsidiary of the Company.
RECITALS

  A.  
The Company is a reporting issuer pursuant to the Securities Exchange Act of
1934 (the “Exchange Act”).
    B.  
Sycamore is a privately held corporation.
    C.  
Sweet Spot is a privately held corporation.
    D.  
Sycamore and Sweet Spot have entered into an agreement and plan of merger
(“Merger Agreement”) whereby Sweet Spot will be merged with and into Sycamore in
exchange for shares of Sycamore’s common stock and which such merger shall be
effective immediately prior to the closing of the transaction contemplated by
this Agreement (the “Merger”). As a result of the Merger, the shareholders of
Sweet Spot will become shareholders of Sycamore.
    E.  
The Company believes that it is desirable and in the best interest of the
Company that, upon the closing of the Merger, the Company acquire all of the
issued and outstanding shares of Sycamore’s common stock $0.001 par value, which
are held by the Sellers as set forth opposite each such Seller’s name on the
Sellers Schedule (the “Exchange Shares”), in exchange for the issuance by the
Company to the Sellers of an aggregate of 79,376,735 shares of the Company’s
$0.0001 par value common stock (the “Subject Shares”) pursuant to
(i) Section 4(2) of the Securities Act (as defined below) and Rule 506 of
Regulation D promulgated thereunder, and (ii) Regulation S, on the terms and
subject to the conditions and limitations specified in this Agreement.

 

1



--------------------------------------------------------------------------------



 



  F.  
The Sellers believe that it is desirable and in their best interests and the
best interests of Sycamore and Sweet Spot that, upon the closing of the Merger,
the Exchange Shares be acquired by the Company in exchange for the Company’s
issuance of the Subject Shares to the Sellers pursuant to (i) Section 4(2) of
the Securities Act and Rule 506 of Regulation D promulgated thereunder and
(ii) Regulation S promulgated under the Securities Act, on the terms and subject
to the conditions and limitations specified in the Agreement.
    G.  
The Company is not prepared or willing to proceed with the transaction
contemplated by the provisions of this Agreement without the support,
agreements, warranties, and representations of Sycamore, Sweet Spot, and the
Sellers specified in this Agreement, and the Company is proceeding in reliance
upon such support, agreements, representations, and warranties.
    H.  
Sycamore is not prepared or willing to proceed with the transaction contemplated
by the provisions of this Agreement without the support, agreements, warranties,
and representations of the Company, Sweet Spot, and the Sellers specified in
this Agreement, and Sycamore is proceeding in reliance upon such support,
agreements, representations, and warranties.
    I.  
Sweet Spot is not prepared or willing to proceed with the transaction
contemplated by the provisions of this Agreement without the support,
agreements, warranties, and representations of the Company, Sycamore, and the
Sellers specified in this Agreement, and Sweet Spot is proceeding in reliance
upon such support, agreements, representations, and warranties.
    J.  
The Sellers are not prepared or willing to proceed with the transaction
contemplated by the provisions of this Agreement without the support,
agreements, warranties, and representations of the Company, Sweet Spot, and
Sycamore, and the Sellers are proceeding in reliance upon such support,
agreements, representations, and warranties.

NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE
DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL COVENANTS,
PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED
LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT
AND WARRANT AS FOLLOWS:

 

2



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
As used in this Agreement, in addition to terms defined elsewhere in this
Agreement, the terms specified below in this Article I shall have the
definitions and meanings specified immediately after those terms, unless a
different and common meaning of a particular term is clearly indicated by the
context, and variants and derivatives of the following terms shall have
correlative meanings. To the extent that certain of the definitions and meanings
specified below suggest, indicate, or express agreements between or among
parties to this Agreement, or specify representations or warranties or covenants
of a party, the parties to this Agreement agree to the same, by execution of
this Agreement. The parties to this Agreement agree that agreements,
representations, warranties, and covenants expressed in any part or provision of
this Agreement shall, for all purposes of this Agreement, be treated in the same
manner as other such agreements, representations, warranties, and covenants
specified elsewhere in this Agreement, and the article or section of this
Agreement within which such an agreement, representation, warranty, or covenant
is specified shall have no separate meaning or effect on the same.
1.1. Accumulated Funding Deficiency. An “accumulated funding deficiency” as
defined by the provisions of Section 302(a)(2) of ERISA or the last two
sentences of Section 412(a)(2) of the Code, or, in either case, successor
provisions to such provisions adopted by amendments to ERISA or the Code, as the
case may be, and including, in each case, other provisions of ERISA, the Code or
other law, and regulations adopted pursuant to ERISA or the Code or such other
law, modifying, amending, interpreting or otherwise affecting the application of
such provisions, either in general or as applied to the nature or circumstances
of a particular person that is a party to, or is affected by, or is involved in,
the Transaction and with respect to which person the use of the term in this
Agreement, or in the particular provision of this Agreement, is relevant.
1.2. Affiliate. When used with respect to a person, an “affiliate” of that
person is a person Controlling, Controlled by, or under common Control with that
person.
1.3. Agreement. This Agreement For The Purchase and Sale of Stock, including the
respective Disclosure Documents, the Sellers Schedule, and all other documents
specifically referred to in this Agreement that have been or are to be delivered
by a party to this Agreement to another such party in connection with the
Transaction or this Agreement, and including all duly adopted amendments,
modifications, and supplements to or of this Agreement and such Disclosure
Documents and other documents.
1.4. Auditors. Independent certified public accountants currently retained by
the Company or Sweet Spot, as the case may be, for the purpose of auditing the
financial statements of the Company.
1.5. Business Day. Any day that is not a Saturday, Sunday, or a day on which
banks in Dover, Delaware are authorized to close.
1.6. Closing. The completion and consummation of the Transaction, to occur as
contemplated by the provisions of Section 2.4 of this Agreement.
1.7. Closing Date. The date on which the Closing actually occurs, which shall be
April 20, 2010, unless otherwise agreed by the parties to this Agreement, but
shall not in any event be prior to satisfaction or waiver of the conditions to
Closing specified by the provisions of Article VII of this Agreement.

 

3



--------------------------------------------------------------------------------



 



1.8. Code. The Internal Revenue Code of 1986, as amended and in effect as of the
date hereof.
1.9. Company. ImaRx Therapeutics, Inc., a Delaware corporation.
1.10. Company Audited Financial Statements. The balance sheets, income
statements, statements of stockholders equity, and statements of cash flows or,
in each instance, as of (i) December 31, 2007 and (ii) December 31, 2008, as
reported on by the Auditors, and included in the Company’s Form 10-K, including
any amendments, filed with the SEC for the year ended on December 31, 2008.
1.11. Company Balance Sheet. The most recent balance sheet included in the
Company Unaudited Financial Statements.
1.12. Company Directors. Richard Love, Richard Otto, Thomas W. Pew, Philip
Ranker, and James M. Strickland.
1.13. Company Disclosure Document. The document delivered by the Company to
Sycamore and Sweet Spot setting forth certain exceptions to the representations
and warranties made by the Company in this Agreement.
1.14. Company Unaudited Financial Statements. The balance sheets, income
statements, statements of stockholders’ equity and statements of cash flows or
equivalent statements of the Company as set forth in the Company’s Forms 10-Q as
filed with the SEC for the quarters ended (i) March 31, 2009; (ii) June 30,
2009; and (iii) September 30, 2009.
1.15. Complete Withdrawal. A “complete withdrawal” from a Multiemployer Plan as
defined by the provisions of Section 4203 of ERISA or successor provisions to
such provision adopted by amendments to ERISA and including other provisions of
ERISA or of other law and regulations adopted pursuant to ERISA or such other
law, modifying, amending, interpreting or otherwise affecting the application of
such provision, either in general or as applied to the nature or circumstances
of a particular person that is a party to, or is affected by, or is involved in,
the Transaction and with respect to which person the use of the term in this
Agreement, or in the particular provision of this Agreement, is relevant.
1.16. Control. Generally, the power to direct the management or affairs of a
person.
1.17. Consideration. 79,376,735 shares of the Company’s $.0001 par value common
stock, which shares may be referred to in this Agreement as the “Subject Shares”
and such other obligations of the Company as set forth in this Agreement.
1.18. Employment Agreements. Those written employment agreements by and among
the Company and Sycamore, on the one hand, and Scotti and Takats, and each of
them, in the other hand, in substantially the form and substance of Exhibit B
and Exhibit C attached to the Merger Agreement.

 

4



--------------------------------------------------------------------------------



 



1.19. ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect at as of the date hereof.
1.20. Exchange Act. The Securities Exchange Act of 1934, as amended to the date
as which any reference thereto is relevant pursuant to this Agreement, including
any substitute or replacement statue adopted in place or lieu thereof.
1.21. Facilities. All warehouses, stores, plants, production facilities,
manufacturing facilities, equipment, processing facilities, fixtures, and
improvements owned or leased by any party or otherwise used by such party in
connection with the operation of its business or leased or subleased by such
party to other persons.
1.22. GAAP. Generally accepted accounting principles, as in effect on the date
of any statement, report or determination that purports to be, or is required to
be, prepared or made in accordance with GAAP. All references in this Agreement
to financial statements prepared in accordance with GAAP shall be defined and
mean in accordance with GAAP consistently applied throughout the periods to
which reference is made.
1.23. Intellectual Property Right. Any patent, patent right, trademark,
trademark right, trade name, trade name right, service mark, service mark right,
copyright and other proprietary intellectual property right and computer
program.
1.24. Inventories. The stock of raw materials, work-in-process and finished
goods, including, but not limited to, finished goods purchased for resale, held
for manufacturing, assembly, processing, repairing, finishing, sale, or resale
to others, from time to time in the ordinary course of the business in the form
in which such inventories then are held or after manufacturing, assembling,
finishing, processing, incorporating with other goods or items, refining,
repairing, or similar processes.
1.25. IRS. The Internal Revenue Service.
1.26. JRT. JRT Productions, Inc., a California corporation, and a Seller.
1.27. Knowledge. “Knowledge of the Company” or “to the Company’s knowledge”
means the actual knowledge of the Company Directors of a particular fact,
circumstance, event or matter, or knowledge of such fact, circumstance, event or
matter that would have been obtained after making reasonable inquiry. “Knowledge
of Sycamore” or “to Sycamore’s Knowledge” means the actual knowledge of Edward
Sylvan, Terry Sylvan, or Michael Doban of a particular fact, circumstance, event
or matter, or knowledge of such fact, circumstance, event or matter that would
have been obtained after making reasonable inquiry. “Knowledge of Sweet Spot” or
“to Sweet Spot’s Knowledge” means the actual knowledge of Joseph Takats
(“Takats”) and Donald J. Scotti (“Scotti”) of a particular fact, circumstance,
event or matter, or knowledge of such fact, circumstance, event or matter that
would have been obtained after making reasonable inquiry.

 

5



--------------------------------------------------------------------------------



 



1.28. Liabilities. At any point in time (“Determination Time”), the obligations
of a person, whether known or unknown, contingent or absolute, recorded on such
person’s books or not, arising or resulting in any way from facts, events,
agreements, obligations or occurrences that existed or transpired at a prior
point in time, or resulted from the passage of time to the Determination Time,
but not including obligations accruing or payable after the Determination Time
to the extent (but only to the extent) that such obligations (i) result from
previously existing agreements for services, benefits, or other considerations,
and (ii) accrue or become payable with respect to services, benefits, or other
considerations received by the person after the Determination Time.
1.29. Material Adverse Effect. “Material Adverse Effect” means any change,
development, event, state of facts, or occurrence that has, or could reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on (i) the business, condition (financial or otherwise), operations or prospects
of Sycamore, Sweet Spot, or the Company, as applicable, or (ii) the ability of
Sycamore, Sweet Spot, the Sellers, or the Company, as applicable, to perform its
or their respective obligations under this Agreement or to consummate the
Transaction; provided, however, that in no event shall any of the following
occurring after the date hereof, alone or in combination, be deemed to
constitute a Material Adverse Effect (i) any change in any legal requirement (to
the extent Sycamore, Sweet Spot, or the Company, as applicable, is not
disproportionately affected by such change in legal requirement relative to
similarly situated companies in similar industries) or GAAP after the date
hereof; (ii) any effect that results from changes affecting the United States
economy generally (to the extent such effect is not disproportionate with
respect to Sweet Spot, Sycamore, or the Company, as applicable); (iii) any
effect that results from changes affecting general worldwide economic or capital
market conditions (to the extent such effect is not disproportionate with
respect to Sweet Spot, Sycamore, or the Company, as applicable); (iv) any effect
resulting from compliance with the terms and conditions of this Agreement; and
(v) any declaration of war, military crisis or conflict, civil unrest, act of
terrorism, or act of God.
1.30. Multiemployer Plan. A “multiemployer plan,” as defined by the provisions
of Section 3(37) of ERISA or Section 414(f) of the Code, or, in either case,
successor provisions to such provisions adopted by amendments to ERISA or the
Code, as the case may be, and including, in each case, other provisions of
ERISA, the Code or other law, and regulations adopted pursuant to ERISA or the
Code or such other law, modifying, amending, interpreting, or otherwise
affecting the application of such provisions, either in general or as applied to
the nature or circumstances of a particular person that is a party to, or is
affected by, or is involved in, the Transaction and with respect to which person
the use of the term in this Agreement, or in the particular provision of this
Agreement, is relevant.
1.31. Optionees. Red Cat and JRT for purposes of those Put Rights specified by
the provisions Section 7.6 of this Agreement. Each, an “Optionee.”
1.32. Partial Withdrawal. A “partial withdrawal” from a Multiemployer Plan, as
defined in Section 4205 of ERISA or successor provisions to such provision
adopted by amendments to ERISA and including other provisions of ERISA or of
other law, and regulations adopted pursuant to ERISA or such other law,
modifying, amending, interpreting or otherwise affecting the application of such
provision, either in general or as applied to the nature or circumstances of a
particular person that is a party to, or is affected by, or is involved in, the
Transaction and with respect to which person the use of the term in this
Agreement, or in the particular provision of this Agreement, is relevant.

 

6



--------------------------------------------------------------------------------



 



1.33. Payables. Liabilities of a party resulting from the borrowing of money or
the incurring of obligations for merchandise or goods purchased.
1.34. PBGC. The Pension Benefit Guaranty Corporation.
1.35. Pension Plan. A “pension plan” or “employee pension benefit plan,” as
defined in Section 3(2) of ERISA or successor provisions to such provision
adopted by amendments to ERISA and including other provisions of ERISA or of
other law, and regulations adopted pursuant to ERISA or such other law,
modifying, amending, interpreting, or otherwise affecting the application of
such provision, either in general or as applied to the nature or circumstances
of a particular person that is a party to, or is affected by, or is involved in,
the Transaction and with respect to which person the use of the term in this
Agreement, or in the particular provision of this Agreement, is relevant.
1.36. Plan Termination. A termination of a Pension Plan, whether partial or
complete, within the meaning of Title IV of ERISA.
1.37. Pledge and Security Agreements. Those Pledge and Security Agreements
executed by the Company, on the one hand, in favor of JRT and Red Cat, on the
other hand, securing the Company’s obligations pursuant to the Promissory Notes,
in substantially the form and substance of Exhibit F attached to the Merger
Agreement.
1.38. Prohibited Transaction. A “prohibited transaction,” as defined in
Section 406 of ERISA or Section 4975(c) of the Code, or, in either case,
successor provisions to such provisions adopted by amendments to ERISA or the
Code, as the case may be, and including, in each case, other provisions of
ERISA, of the Code or of other law, and regulations adopted pursuant to ERISA or
the Code or such other law, modifying, amending, interpreting, or otherwise
affecting the application of such provisions, either in general or as applied to
the nature or circumstances of a particular person that is a party to, or is
affected by, or is involved in, the Transaction and with respect to which person
the use of the term in this Agreement, or in the particular provision of this
Agreement, is relevant.
1.39. Promissory Notes. Those Promissory Notes executed by the Company and
Sycamore in favor of JRT and Red Cat pursuant to the provisions of this
Agreement and the Merger Agreement. Each, a “Promissory Note.”
1.40. Put Rights. Those rights of Red Cat and JRT to require the Company to
purchase those Subject Shares owned by Red Cat and JRT pursuant to the
provisions of Section 7.6 of this Agreement.
1.41. Receivables. Accounts receivable, notes receivable, and other obligations
appearing as assets on the books of the Company, Sycamore, or Sweet Spot,
respectively, and customarily specified as assets in balance sheets prepared in
accordance with GAAP.

 

7



--------------------------------------------------------------------------------



 



1.42. Red Cat. Red Cat Productions, Inc., a California corporation, and a
Seller.
1.43. Registration. Registration pursuant to the Securities Act.
1.44. Registration Rights Agreement. The Registration Rights Agreement granting
to JRT and Red Cat certain registration rights as specified in this Agreement
and the Merger Agreement, in substantially the form and substance of Exhibit H
attached to the Merger Agreement.
1.45. Reportable Event. A “reportable event,” as defined in Section 4043(b) of
ERISA or successor provisions to such provision adopted by amendments to ERISA
and including other provisions of ERISA or of other law, and regulations adopted
pursuant to ERISA or such other law, modifying, amending, interpreting, or
otherwise affecting the application of such provision, either in general or as
applied to the nature or circumstances of a particular person that is a party
to, or is affected by, or is involved in, the Transaction and with respect to
which person the use of the term in this Agreement, or in the particular
provision of this Agreement, is relevant.
1.46. Reverse Stock Split. That one-for-two (1:2) reverse stock split which the
Company shall cause to occur after the closing of the Transaction, pursuant to
the provisions of which 1 share of the Company’s $.0001 par value common stock
shall be issued in exchange for 2 shares of that common stock issued and
outstanding on the effective date of the Reverse Stock Split, as specified by
the provisions of Section 13.3 of this Agreement.
1.47. Scotti. Donald J. Scotti, the holder of 100% of the issued and outstanding
shares of no par common stock of Red Cat.
1.48. SEC. The Securities and Exchange Commission.
1.49. SEC Reports. All reports, schedules, forms, statements and other documents
filed or required to be filed by the Company with the SEC pursuant to Sections
13(a) and 15(d) of the Exchange Act.
1.50. Securities Act. The Securities Act of 1933, as amended to the date as of
which any reference thereto is relevant pursuant to this Agreement, including
any substitute or replacement statute adopted in place or lieu thereof.
1.51. Sellers. Those persons specified on the Sellers Schedule, and each a
“Seller”.
1.52. Sweet Spot. Sweet Spot Productions, Inc., a California corporation.
1.53. Sweet Spot Balance Sheet. The most recent balance sheet included in the
Unaudited Financial Statements of Sweet Spot.
1.54. Sweet Spot Disclosure Document. The document delivered by Sweet Spot to
Sycamore and the Company setting forth certain exceptions to the representations
and warranties made by Sweet Spot in this Agreement.

 

8



--------------------------------------------------------------------------------



 



1.55. Sweet Spot Unaudited Financial Statements. The balance sheet, income
statement, statement of stockholders’ equity and statement of cash flows or
equivalent statements of Sweet Spot as commonly prepared, as of December 31,
2009.
1.56. Sycamore. Sycamore Films, Inc., a Nevada corporation.
1.57. Sycamore Disclosure Document. The document delivered by Sycamore to the
Company and Sweet Spot setting forth certain exceptions to the representations
and warranties made by Sycamore in this Agreement.
1.58. Takats. Joseph Takats, the holder of 100% of the issued and outstanding no
par value common stock of JRT.
1.59. Transaction. The acquisition by the Company from the Sellers of all of the
Exchange Shares and the issuance by the Company to the Sellers of the Subject
Shares.
1.60. U.S. Person. The meaning given to such term under Rule 902(k)(1) of
Regulation S promulgated under the Securities Act.
1.61. Welfare Plan. A “welfare plan” or an “employee welfare benefit plan”
defined in Section 3(1) of ERISA or successor provisions to such provision
adopted by amendments to ERISA and including other provisions of ERISA or of
other law, and regulations adopted pursuant to ERISA or such other law,
modifying, amending, interpreting, or otherwise affecting the application of
such provision, either in general or as applied to the nature or circumstances
of a particular person that is a party to, or is affected by, or is involved in,
the Transaction and with respect to which person the use of the term in this
Agreement, or in the particular provision of this Agreement, is relevant.
ARTICLE II
THE TRANSACTION
2.1. The Transaction. On the Closing Date, subject in all instances to each of
the terms, conditions, provisions and limitations specified in this Agreement,
the Sellers shall surrender and sell, transfer, convey, assign and deliver their
Exchange Shares, free and clear of all liens, to the Company and, as
consideration and in exchange for those shares, the Company shall issue to the
Sellers the Subject Shares and shall agree to perform the obligations of the
Company as set forth in this Agreement.
2.2. Allocation of Subject Shares. Pursuant to the Transaction, each Seller
shall be entitled to receive, from and after the Closing, in respect of the
Exchange Shares issued and outstanding immediately prior to the Closing Date
owned by such Seller (and upon surrender of the certificate(s) evidencing and
representing those shares, duly endorsed and in all respects in proper form for
transfer), such Seller’s pro rata share of the Subject Shares as set forth on
the Sellers Schedule.

 

9



--------------------------------------------------------------------------------



 



2.3. Additional Consideration Paid to JRT Productions, Inc. and Red Cat
Productions, Inc. In addition to the issuance to Red Cat and JRT of their
proportionate number of the Subject Shares and to satisfy the consideration
owing to Red Cat and JRT in connection with the Merger, at the Closing, the
Company and Sycamore shall execute and deliver to each of Red Cat and JRT a
promissory note in the principal amount of $200,000.00 substantially in the form
and substance set forth in Exhibit G attached to the Merger Agreement (the
“Promissory Notes”). The indebtedness evidenced by the provisions of each
Promissory Note shall be secured by a first priority perfected security interest
in 50% of the Exchange Shares pursuant to a pledge and security agreement
substantially in the form and substance set forth in Exhibit F attached to the
Merger Agreement (the “Pledge and Security Agreements”).
2.4. Closing. The Closing of the Transaction shall take place at the offices of
Mitchell Silberberg & Knupp LLP, 11377 West Olympic Boulevard, Los Angeles,
California 90064, no later than April 20, 2010, at 10:00 a.m., or at such other
place, time and date as Sycamore, Sweet Spot, the Sellers holding a majority of
the Exchange Shares, and the Company may agree upon, which other date shall then
be the Closing Date.
2.5 Implementation of Transaction. No later than 4 business days after the date
hereof (i) Sycamore shall deliver or cause to be delivered to the Company and
Sweet Spot the Sycamore Disclosure Document; (ii) the Company shall deliver or
cause to be delivered to Sycamore, Sweet Spot, and the Sellers the Company
Disclosure Document; and (iii) Sweet Spot shall deliver or cause to be delivered
to the Company, Sycamore, and the Sellers the Sweet Spot Disclosure Document.
2.6. Parties to the Agreement and Transaction. By executing this Agreement, each
of the Sellers agrees to be obligated by the provisions of this Agreement and by
any amendment, modification, or change in or to this Agreement or any of its
provisions that is accepted by such Seller in writing.

 

10



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SYCAMORE
Sycamore hereby represents and warrants to the Company the following:
3.1. Organization And Qualification. Sycamore is a corporation duly organized,
validly existing, and in good standing pursuant to the laws of its jurisdiction
of incorporation and has the requisite corporate power and authority to conduct
its business as that business is now being conducted. Sycamore is, or will prior
to the Closing be, duly qualified as a foreign corporation to do business, and
in good standing, in each jurisdiction where the character of the properties
owned or leased by it, or the nature of its activities, is such that
qualification as a foreign corporation in those jurisdictions is required by law
except where any failure to be so qualified would not have a Material Adverse
Effect.
3.2. Capitalization. The authorized capital stock of Sycamore consists of
100,000,000 shares of common stock, $.001 par value. There is no other capital
stock of Sycamore authorized for issuance. As of the date hereof, 86,000,000
shares of Sycamore’s $.001 par value common stock were validly issued and
outstanding, fully paid, and nonassessable, as set forth on the Sellers
Schedule. As of the date hereof, no shares of Sycamore’s $.001 par value common
stock were held in Sycamore’s treasury; and no such shares are reserved for
issuance. No restrictions on transfer, repurchase options, preemptive rights or
rights of first refusal exist with respect to the Exchange Shares, and no such
rights arise by virtue or in connection with the Transactions. There are no
proxies, voting rights, shareholders agreements or other agreements or
understandings with respect to the voting of the Exchange Shares. All Exchange
Shares have been issued in compliance with any preemptive rights, rights of
first refusal or other requirements set forth in applicable contracts. Sycamore
is not obligated to redeem or otherwise acquire any of the Exchange Shares.
Immediately following the consummation of the Transaction, the Exchange Shares
will be owned beneficially and of record by the Company; provided, however, that
the Exchange Shares shall be subject to first priority perfected security
interests securing the indebtedness evidenced by the Promissory Notes, pursuant
to the Pledge and Security Agreements.
3.3. Authority Relative to This Agreement. Sycamore has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
created by this Agreement. The execution and delivery of this Agreement and the
consummation of the Transaction have been duly authorized and approved by the
requisite corporate authority of Sycamore and no other corporate proceedings on
the part of Sycamore are necessary to approve and adopt this Agreement or to
approve the consummation of the Transaction. This Agreement has been duly and
validly executed and delivered by Sycamore and constitutes a valid and binding
obligation of Sycamore, enforceable in accordance with its terms.

3.4. Absence of Breach; No Consents. The execution, delivery, and performance of
this Agreement, and the performance by Sycamore of its obligations created by
this Agreement, do not (i) conflict with or result in a breach of any of the
provisions of the Articles of Incorporation (or similar charter document) or
Bylaws (or similar governing document) of Sycamore; (ii) contravene any law,
ordinance, rule, or regulation of any state or political subdivision of either
or of the United

 

11



--------------------------------------------------------------------------------



 



States or of any applicable foreign jurisdiction, or contravene any order, writ,
judgment, injunction, decree, determination, or award of any court or other
authority having jurisdiction, or cause the suspension or revocation of any
authorization, consent, approval, or license, presently in effect, which affects
or obligates Sycamore or any of its material properties, except in any event
when such contravention will not have a Material Adverse Effect on the business,
condition (financial or otherwise), operations or prospects of Sycamore, and
will not have a Material Adverse Effect on the validity of this Agreement or on
the validity of the consummation the Transaction; (iii) conflict with or result
in a material breach of or default pursuant to any material indenture or loan or
credit agreement or any other material agreement or instrument to which Sycamore
is a party or by which Sycamore may be affected or obligated; (iv) require the
authorization, consent, approval, or license of any third party; or
(v) constitute any reason for the loss or suspension of any permits, licenses,
or other authorizations used in the business of Sycamore.
3.5. Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other fee or commission in connection with this
Agreement or the Transaction or any related transaction based upon any
agreements, written or oral, made by or on behalf of Sycamore.
3.6. No Undisclosed Liabilities. Sycamore has no Liabilities, which are not
specified on the Sycamore Disclosure Document.
3.7. No Material Adverse Change, Etc. Except as specified on the Sycamore
Disclosure Document, since the date of Sycamore’s incorporation, other than as
contemplated or caused by this Agreement, there has not been (i) any Material
Adverse Effect with respect to Sycamore; (ii) any entry into or termination of
any material commitment, contract, agreement, or transaction (including, without
limitation, any material borrowing or capital expenditure or sale or other
disposition of any material asset or assets) by or involving Sycamore, other
than this Agreement, the Merger Agreement and agreements executed in the
ordinary course of business; (iii) any redemption, repurchase, or other
acquisition for value of its capital stock by Sycamore, or any dividend or
distribution declared, set aside, or paid on capital stock of Sycamore; (iv) any
transfer of any right granted pursuant to any material lease, license,
agreement, patent, trademark, trade name, or copyright of Sycamore; (v) any sale
or other disposition of any asset of Sycamore, or any mortgage, pledge, or
imposition of any lien or other encumbrance on any asset of Sycamore, other than
in the ordinary course of business, or any agreement relating to any of the
foregoing; of (vi) any default or breach by Sycamore in any material respect
pursuant to any contract, license or permit. Except as specified on the Sycamore
Disclosure Document, Sycamore has conducted its business only in the ordinary
and usual course, and, without limiting the foregoing, no changes have been made
in (i) executive compensation amounts, (ii) the manner in which other employees
of Sycamore are compensated, (iii) supplemental benefits provided to any such
executives or other employees, or (iv) inventory amounts in relation to sales
amounts, except, in any such event, in the ordinary course of business and, in
any event, without Material Adverse Effect with respect to Sycamore.
3.8 Banking Relationships. The Sycamore Disclosure Document specifies the names
and locations of all banks, trust companies, savings and loans associations and
other financial institutions at which Sycamore maintains its safe deposit boxes
or accounts of any nature and the names of all persons authorized to have access
there to, draw thereon or make withdrawals therefrom. On the Closing Date,
Sycamore will deliver to the Company copies of all records regarding those
accounts and safe deposit boxes, including all signatures or authorization cards
and the keys pertaining to safe deposit boxes.

 

12



--------------------------------------------------------------------------------



 



3.9 Books and Records. No later than the Closing Date Sycamore shall deliver to
the Company the books of account, Minute Book, stock record books, and other
records of Sycamore, which shall be complete and correct and have been
maintained in accordance with competent business practices. The Minute Book of
Sycamore shall contain accurate and complete records of all meetings held of,
and corporate actions taken by, the stockholders, the Boards of Directors, and
committees of the Board of Directors of Sycamore, and no meeting or action of
any such stockholders, Board of Directors, or committee has been held for which
minutes have not been prepared and will not be contained in such minute book.
3.10. Taxes. Except as specified on the Sycamore Disclosure Document, Sycamore
has properly filed or caused to be filed all federal, state, local, and foreign
income and other tax returns, reports, and declarations that are required by
applicable law to be filed by it and has paid, or made full and adequate
provision for the payment of, all federal, state, local, and foreign income and
other taxes properly due for the periods contemplated by such returns, reports,
and declarations.
3.11. Litigation. Except as specified on the Sycamore Disclosure Document, no
investigation or review by any governmental entity with respect to Sycamore is
pending or threatened (other than inspections and reviews customarily made of
businesses such as those similar to that Sycamore), nor has any governmental
entity indicated to Sycamore an intention to conduct any such investigation or
review. Except as specified on the Sycamore Disclosure Document, there is no
action, litigation or proceeding pending or threatened against or affecting
Sycamore, at law or in equity, or before any federal, state, municipal, or other
governmental department, commission, board, bureau, agency, or instrumentality.
3.12. Employees. Sycamore has no employees.
3.13. Compliance With Laws. Except as specified on the Sycamore Disclosure
Document, Sycamore is in compliance with all, and has received no notice of any
violation of any, laws or regulations applicable to its operations, including,
without limitation, the laws and regulations relevant to the use or utilization
of premises, or with respect to which compliance is a condition of engaging in
any aspect of the business of Sycamore, and Sycamore has all permits, licenses,
zoning rights, and other governmental authorizations necessary to conduct its
business as presently conducted.
3.14. Ownership of Assets. Except as specified on the Sycamore Disclosure
Document, Sycamore has good, marketable, and insurable title to, or valid,
effective, and continuing leasehold rights in all personal property owned or
leased by Sycamore, in the conduct of its business in such a manner as to create
the appearance or reasonable expectation that such property is owned or leased
by it, free and clear of all liens, claims, encumbrances, and charges, except
liens for taxes not yet due and minor imperfections of title and encumbrances,
if any, which singularly and in the aggregate are not substantial in amount and
do not materially detract from the value of the property subject thereto or
materially impair the use thereof. Except as specified on the Sycamore
Disclosure Document, to Sycamore’s Knowledge, there is no potential action by
any person, and no proceedings with respect thereto have been instituted of
which Sycamore has notice, that would materially affect Sycamore’s ability to
use and to utilize each of Sycamore’s assets in its business.

 

13



--------------------------------------------------------------------------------



 



3.15. Intellectual Property. Except as specified on the Sycamore Disclosure
Document, Sycamore possesses full and complete ownership of, or adequate and
enforceable long-term licenses or other rights to use (without payment), all of
its Intellectual Property Rights; Sycamore has not received any notice of
conflict which asserts the rights of any other person with respect thereto; and
Sycamore has in all material respects performed all of the obligations required
to be performed by it and is not in default in any material respect, pursuant to
any agreement relating to any such Intellectual Property Right.
3.16. Subsidiaries, Etc. Sycamore has no subsidiaries.
3.17. Trade Names. Sycamore does not conduct, and never conducted, its business
using any trade name, fictitious business name, or similar name.
3.18. Pension and Welfare Plans. Sycamore is not, and has never been, a party to
a Pension Plan or Welfare Plan.
3.19. Facilities. Sycamore has no Facilities.
3.20. Accounts Receivable. Except as specified on the Sycamore Disclosure
Document, all accounts receivable of Sycamore, represent transactions in the
ordinary course of business and are current and collectible.
3.21. Inventories. Sycamore has no Inventories.
3.22. Contracts. The Sycamore Disclosure Document specifies all contracts,
agreements, or understandings, whether express or implied, written or verbal, to
which Sycamore is a party. The Sycamore Disclosure Document, also, specifies a
brief summary of each such contract, agreement or understanding identified
therein. Without in any respect limiting the foregoing, the Sycamore Disclosure
Document specifies a description of all leases of properties by Sycamore,
including all amendments, supplements, extensions and modification thereof,
identifying, inter alia, the date each such document was executed and its
effective period. Except as specified on the Sycamore Disclosure Document,
Sycamore is not a party to any executory contract to sell or transfer any part
of any leasehold interest of Sycamore. True and accurate copies of all leases,
and of all amendments, supplements, extensions, and modifications thereof, shall
be delivered to the Company by Sycamore prior to the Closing. With respect to
all agreements set forth or required to be set forth on the Sycamore Disclosure
Document (i) each such agreement is legal, valid, binding, enforceable and in
full force and effect; (ii) each such agreement will continue to be legal,
valid, binding, enforceable and in full force and effect on identical terms
following the consummation of the Transaction; (iii) no party is in breach or
default, and no event has occurred that with notice or lapse of time would
constitute a breach or default, or permit termination, modification, or
acceleration, under any such agreement; and (iv) no party has repudiated any
provision of any such agreement.

 

14



--------------------------------------------------------------------------------



 



3.23. Accounts Payable. The Sycamore Disclosure Documents specifies all amounts
owed by Sycamore in respect of trade accounts due and other Payables, and the
actual Liabilities of Sycamore in respect of such obligations were not, and will
not be, on any of such dates, in excess of the amounts so specified on the
Sycamore Disclosure Document..
3.24. Labor Matters. Except as specified on the Sycamore Disclosure Document,
there are no activities or controversies, including, without limitation, any
labor organizing activities, election petitions or proceedings, proceedings
preparatory thereto, unfair labor practice complaints, labor strikes, disputes,
slowdowns, or work stoppages, pending or, to the best of the knowledge of
Sycamore, threatened, against Sycamore.
3.25. Insurance. Sycamore has no insurance policies in effect.
3.26. Real Properties. Sycamore does not utilize, and has never utilized, real
properties in connection with the operation of Sycamore’s business.
3.27. Full Disclosure. The documents, certificates, and other writings furnished
or to be furnished by or on behalf of Sycamore to the Company pursuant to this
Agreement, including, but not limited to, the Sycamore Disclosure Document,
considered together in the aggregate, do not and will not contain any untrue
statement of a material fact, or omit to specify any material fact necessary to
make the statements made, considering the circumstances pursuant to which they
are made, not misleading.
3.28. Options, Warrants and Other Rights and Agreements Affecting Sycamore’s
Capital Stock. Sycamore has no authorized or outstanding options, warrants,
calls, subscriptions, rights, convertible securities or other securities
(“Sycamore Derivative Securities”), or any commitments, agreements, arrangement
or understandings of any manner or nature whatsoever obligating Sycamore, in any
event, to issue shares of capital stock or other securities or securities
convertible into or evidencing the right to purchase shares of capital stock or
Sycamore Derivative Securities, except as specified on the Sycamore Disclosure
Document. Except as specified on the Sycamore Disclosure Document, neither
Sycamore nor any officer, director, or shareholder of Sycamore is a party to any
agreement, understanding, arrangement or commitment, or obligated by any
provision which creates any rights in any person with respect to the
authorization, issuance, voting, sale or transfer of any shares of Sycamore’s
capital stock or Sycamore Derivative Securities.
3.29. Questionable Payments. Neither Sycamore, nor any director, officer, agent,
employee, or other person associated with or acting on behalf of Sycamore has,
directly or indirectly, used any corporate funds for unlawful contributions,
gifts, entertainment, or other unlawful expenses relating to political activity;
made any unlawful payment to foreign and domestic political parties or
campaigns, from corporate funds; violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended; established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; made any false or
fictitious entry on the books or records of Sycamore; made any bribe, rebate,
payoff, influence payment, kickback, or other unlawful payment; given any favor
or gift which is not deductible for federal income tax purposes; or made any
bribe, or kickback, or other payment of a similar or comparable nature, whether
lawful or not, to any person or entity, private, or public, regardless of form,
whether in money, property, or services, to obtain favorable services, to obtain
favorable treatment in securing business or to obtain special concessions, or to
pay for favorable treatment for business secured or for special concessions
already obtained.

 

15



--------------------------------------------------------------------------------



 



3.30. Relationships with Related Persons. Except as specified on the Sycamore
Disclosure Document, no Affiliate or shareholder of Sycamore or any Affiliate or
related person of any shareholder of Sycamore has or has had any interest in any
property (whether real, personal, or mixed and whether tangible or intangible),
used in or pertaining to Sycamore’s business. Except as specified on the
Sycamore Disclosure Document, no Affiliate or shareholder of Sycamore or any
Affiliate or related person of any shareholder of Sycamore owns or has owned (of
record or as a beneficial owner) an equity interest or any other financial or
profit interest in, a person that has (i) had business dealings or a material
financial interest in any transaction with Sycamore, or (ii) engaged in
competition with Sycamore with respect to any of the products or services of
Sycamore or Sweet Spot in any market presently served by Sycamore. Except as
specified on the Sycamore Disclosure Document, no shareholder or Affiliate of
Sycamore or any Affiliate or related person of any shareholder of Sycamore is a
party to any contract or other understanding with, or has any claim or right
against, Sycamore.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SWEET SPOT
Sweet Spot hereby represents and warrants to the Company the following:
4.1. Organization And Qualification. Through the closing of the Merger, Sweet
Spot is a corporation duly organized, validly existing, and in good standing
pursuant to the laws of its jurisdiction of incorporation and has the requisite
corporate power and authority to conduct its business as that business is now
being conducted. Through the closing of the Merger with Sycamore, Sweet Spot is
duly qualified as a foreign corporation to do business, and in good standing, in
each jurisdiction where the character of the properties owned or leased by it,
or the nature of its activities, is such that qualification as a foreign
corporation in those jurisdictions is required by law except where any failure
to be so qualified would not have a Material Adverse Effect.
4.2. Capitalization. The authorized capital stock of Sweet Spot consists of
1,000,000 shares of common stock, no par value. There is no other capital stock
of Sweet Spot authorized for issuance. As of the date hereof, 1,000,000 shares
of Sweet Spot’s no par value common stock were validly issued and outstanding,
fully paid, and nonassessable. As of the date hereof, no shares of Sweet Spot’s
par value common stock are reserved for issuance.
4.3. Authority Relative to This Agreement. Through the closing of the Merger,
Sweet Spot has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations created by this Agreement. The
execution and delivery of this Agreement and the consummation of the Transaction
have been duly authorized and approved by the requisite corporate authority of
Sweet Spot and no other corporate proceedings on the part of Sweet Spot are
necessary to approve and adopt this Agreement or to approve the consummation of
the Transaction. This Agreement has been duly and validly executed and delivered
by Sweet Spot and constitutes a valid and binding obligation of Sweet Spot,
enforceable in accordance with its terms.

 

16



--------------------------------------------------------------------------------



 



4.4. Absence of Breach; No Consents. The execution, delivery, and performance of
this Agreement, and the performance by Sweet Spot of its obligations created by
this Agreement, do not (i) conflict with or result in a breach of any of the
provisions of the Articles of Incorporation (or similar charter document) or
Bylaws (or similar governing document) of Sweet Spot; (ii) contravene any law,
ordinance, rule, or regulation of any state or political subdivision of either
or of the United States or of any applicable foreign jurisdiction, or contravene
any order, writ, judgment, injunction, decree, determination, or award of any
court or other authority having jurisdiction, or cause the suspension or
revocation of any authorization, consent, approval, or license, presently in
effect, which affects or obligates Sweet Spot or any of its material properties,
except in any event when such contravention will not have a Material Adverse
Effect on the business, condition (financial or otherwise), operations or
prospects of Sweet Spot, and will not have a Material Adverse Effect on the
validity of this Agreement or on the validity of the consummation the
Transaction; (iii) conflict with or result in a material breach of or default
pursuant to any material indenture or loan or credit agreement or any other
material agreement or instrument to which Sweet Spot is a party or by which
Sweet Spot may be affected or obligated; (iv) require the authorization,
consent, approval, or license of any third party; or (v) constitute any reason
for the loss or suspension of any permits, licenses, or other authorizations
used in the business of Sweet Spot.
4.5. Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other fee or commission in connection with this
Agreement or the Transaction or any related transaction based upon any
agreements, written or oral, made by or on behalf of Sweet Spot.
4.6. No Undisclosed Liabilities. Except as specified on the Sweet Spot
Disclosure Document, Sweet Spot has no Liabilities which are not adequately
presented or reserved against on the Sweet Spot Balance Sheet, except
Liabilities incurred since the date of the Sweet Spot Balance Sheet in the
ordinary course of business and consistent with past practice. Without limiting
the foregoing, (a) there are no unpaid leasehold improvements at any of Sweet
Spot’s Facilities or locations for which Sweet Spot is or will be responsible,
and (b) there are no deferred rents due to lessors at or with respect to any of
such Facilities or locations.
4.7. No Material Adverse Change, Etc. Except as specified on the Sweet Spot
Disclosure Document, since the date of the Sweet Spot Balance Sheet, other than
as contemplated or caused by this Agreement and the Merger Agreement, there has
not been (i) any Material Adverse Effect with respect to Sweet Spot; (ii) any
entry into or termination of any material commitment, contract, agreement, or
transaction (including, without limitation, any material borrowing or capital
expenditure or sale or other disposition of any material asset or assets) by or
involving Sweet Spot, other than this Agreement, the Merger Agreement, and
agreements executed in the ordinary course of business; (iii) any redemption,
repurchase, or other acquisition for value of its capital stock by Sweet Spot,
or any dividend or distribution declared, set aside, or paid on capital stock of
Sweet Spot; (iv) any transfer of any right granted pursuant to any material
lease, license, agreement, patent, trademark, trade name, or copyright of Sweet
Spot; (v) any sale or other disposition of any asset of Sweet Spot; or any
mortgage, pledge, or imposition of any lien or other encumbrance on any asset of
Sweet Spot, other than in the ordinary course of business, or any agreement
relating to any of the

 

17



--------------------------------------------------------------------------------



 



foregoing; of (vi) any default or breach by Sweet Spot in any material respect
pursuant to any contract, license or permit. Except as specified on the Sweet
Spot Disclosure Document, since the date of the Sweet Spot Balance Sheet, Sweet
Spot has conducted its business only in the ordinary and usual course, and,
without limiting the foregoing, no changes have been made in (i) executive
compensation amounts, (ii) the manner in which other employees of Sweet Spot are
compensated, (iii) supplemental benefits provided to any such executives or
other employees, or (iv) inventory amounts in relation to sales amounts, except,
in any such event, in the ordinary course of business and, in any event, without
causing a Material Adverse Effect with respect to Sweet Spot.
4.8 Banking Relationships. The Sweet Spot Disclosure Document specifies the
names and locations of all banks, trust companies, savings and loans
associations and other financial institutions at which Sweet Spot maintains its
safe deposit boxes or accounts of any nature and the names of all persons
authorized to have access there to, draw thereon or make withdrawals therefrom.
4.9 Books and Records. No later than the Closing Date Sweet Spot shall deliver
to Sycamore, in accordance with the Merger Agreement, the books of account,
Minute Books, stock record books, and other records of Sweet Spot, which shall
be complete and correct and have been maintained in accordance with competent
business practices through the Merger of Sweet Spot into Sycamore. The Minute
Book of Sweet Spot shall contain accurate and complete records of all meetings
held of, and corporate actions taken by, the stockholders, the Boards of
Directors, and committees of the Boards of Directors of Sweet Spot, and no
meeting or action of any such stockholders, Board of Directors, or committee has
been held for which minutes have not been prepared and will not be contained in
such minute books.
4.10. Taxes. Except as specified on the Sweet Spot Disclosure Document, Sweet
Spot has properly filed or caused to be filed all federal, state, local, and
foreign income and other tax returns, reports, and declarations that are
required by applicable law to be filed by it and has paid, or made full and
adequate provision for the payment of, all federal, state, local, and foreign
income and other taxes properly due for the periods contemplated by such
returns, reports, and declarations, except such taxes, if any, as are adequately
reserved against in the Sweet Spot Balance Sheet.
4.11. Litigation. Except as specified on the Sweet Spot Disclosure Document, no
investigation or review by any governmental entity with respect to Sweet Spot is
pending or, to Sweet Spot’s Knowledge, threatened (other than inspections and
reviews customarily made of businesses such as those similar to Sweet Spot), nor
has any governmental entity indicated to Sweet Spot an intention to conduct any
such investigation or review. Except as specified on the Sweet Spot Disclosure
Document, there is no action, litigation or proceeding pending or, to Sweet
Spot’s Knowledge, threatened against or affecting Sweet Spot, at law or in
equity, or before any federal, state, municipal, or other governmental
department, commission, board, bureau, agency, or instrumentality.
4.12. Employees. Sweet Spot Disclosure Document specifies complete and accurate
information for each employee and director of Sycamore, including each employee
on leave of absence or layoff status, which information includes name, job
title, current compensation paid or payable and any change in compensation since
his or her date of employment by Sweet Spot, vacation accrued, and service
credited for purposes of vesting and eligibility to participate pursuant to any
Sweet Spot

 

18



--------------------------------------------------------------------------------



 



pension, retirement, profit-sharing, thrift-savings, deferred compensation,
stock bonus, stock option, cash bonus, employee stock ownership severance pay,
insurance, medical, welfare, or vacation plan, other Pension Plan or Welfare
Plan, or any other employee benefit plan or any director plan. The Sweet Spot
has no retired employees or directors.
4.13. Compliance With Laws. Except as specified on the Sweet Spot Disclosure
Document, Sweet Spot is in compliance with all, and has received no notice of
any violation of any, laws or regulations applicable to Sweet Spot’s operations,
including, without limitation, the laws and regulations relevant to the use or
utilization of premises, or with respect to which compliance is a condition of
engaging in any aspect of the business of Sweet Spot, and Sweet Spot has all
permits, licenses, zoning rights, and other governmental authorizations
necessary to conduct its business as presently conducted.
4.14. Ownership of Assets. Except as specified on the Sweet Spot Disclosure
Document, Sweet Spot has good, marketable, and insurable title to, or valid,
effective, and continuing leasehold rights in all personal property owned or
leased by or used by Sweet Spot, in the conduct of its business in such a manner
as to create the appearance or reasonable expectation that such property is
owned or leased by it, free and clear of all liens, claims, encumbrances, and
charges, except liens for taxes not yet due and minor imperfections of title and
encumbrances, if any, which singularly and in the aggregate are not substantial
in amount and do not materially detract from the value of the property subject
thereto or materially impair the use thereof. Except as specified on the Sweet
Spot Disclosure Document, to Sweet Spot’s Knowledge, there is no potential
action by any person, and no proceedings with respect thereto have been
instituted of which Sweet Spot has notice, that would materially affect Sweet
Spot’s ability to use and to utilize each of Sweet Spot’s assets in its
business.
4.15. Intellectual Property. Except as specified on the Sweet Spot Disclosure
Document, Sweet Spot possesses full and complete ownership of, or adequate and
enforceable long-term licenses or other rights to use (without payment), all of
its Intellectual Property Rights; Sweet Spot has not received any notice of
conflict which asserts the rights of any other person with respect thereto; and
Sweet Spot has in all material respects performed all of the obligations
required to be performed by them and are not in default in any material respect,
pursuant to any agreement relating to any such Intellectual Property Right.
4.16. Subsidiaries, Etc. Sweet Spot has no subsidiaries.
4.17. Trade Names. The Sweet Spot Disclosure Document identifies each trade
name, fictitious business name, or other similar name pursuant to which Sweet
Spot has conducted any part of its business or Sweet Spot has utilized any of
its assets.
4.18. Pension and Welfare Plans. Except as specified on the Sweet Spot
Disclosure Document,
4.18.1 All Pension Plans and Welfare Plans of Sweet Spot (including any such
plans assumed in connection with the Merger) have been administered in
substantial compliance with their terms, ERISA and, where applicable, the Code.
If applicable, the IRS has issued a favorable determination letter with respect
to the qualification of each such Pension Plan and the exemption of any
corresponding trust. A copy of the most recent determination letter for each
Pension Plan, if any, has been furnished to Sweet Spot, and nothing has occurred
since the date of any such determination letter that could cause the relevant
Pension Plan or trust to lose such qualification or exemption.

 

19



--------------------------------------------------------------------------------



 



4.18.2 With respect to each Pension Plan and each Welfare Plan (including any
such plans assumed in connection with the Merger); (i) there is no fact,
including, without limitation, any Reportable Event, that exists that would
constitute a reason for termination of such Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such Plan, in each case as contemplated by ERISA; (ii) neither Sweet
Spot, nor any fiduciary, trustee or administrator of any Pension Plan or Welfare
Plan, has engaged in a Prohibited Transaction that could subject Sweet Spot to
any material tax or any material penalty imposed by ERISA or the Code;
(iii) Sweet Spot has not incurred any material liability to the PBGC (other than
for payment of premiums); and (iv) there is no material Accumulated Funding
Deficiency with respect to any Pension Plan, whether or not waived.
4.18.3 There has been no Plan Termination that has occurred during the 5 year
period ending on the date hereof.
4.18.4 Sweet Spot has no knowledge of any material liability being incurred
pursuant to Title IV of ERISA by Sweet Spot with respect to any Pension Plan
maintained by a trade or business (whether or not incorporated) which is under
common control with, or part of a controlled group of corporations with, Sweet
Spot, within the meaning of Section 414 subdivisions (b) and (c) of the Code.
4.18.5 No Welfare Plan is funded with a trust or other funding method, other
than insurance policies.
4.18.6 There has occurred no Complete Withdrawal or Partial Withdrawal with
respect to any Multiemployer Plan that could cause Sweet Spot to incur any
material Liability pursuant to or as a result of ERISA, other than to the extent
previously paid or fully provided for in the Sweet Spot Balance Sheet, and all
payments required to be made to any such Plan by Sweet Spot pursuant to any
applicable collective bargaining agreements have been made.
4.19. Facilities. The Facilities of Sweet Spot are (as to physical plant and
structure) structurally sound and none of those Facilities, nor any of the
vehicles or other equipment used by Sweet Spot in connection with its business,
has any material defects and all of them are in all material respects in good
operating condition and repair and are adequate for the uses to which they are
utilized; none of those Facilities, vehicles or other equipment is in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs
which are not material in nature or cost. Sweet Spot is not in breach,
violation, or default of any lease with respect to or as a result of which the
other party (whether lessor, lessee, sublessor, or sublessee) thereto has the
right to terminate the same, and Sweet Spot has not received notice of any claim
or assertion that it is or may be in any such breach, violation, or default.
4.20. Accounts Receivable. Except as specified on the Sweet Spot Disclosure
Document, all accounts receivable of Sweet Spot, whether or not specified in the
Sweet Spot Balance Sheet, represent transactions in the ordinary course of
business and are current and collectible net of any reserves specified on the
Sweet Spot Balance Sheet (which reserves are adequate and were calculated
consistent with past practice).

 

20



--------------------------------------------------------------------------------



 



4.21. Inventories. All Inventories of Sweet Spot, whether or not specified in
the Sweet Spot Balance Sheet, are of a quality and quantity usable and saleable
in the ordinary course of business, except for obsolete items and items of
below-standard quality, all of which, in the aggregate, are immaterial in
amount. Except as specified on the Sweet Spot Disclosure Document, items
included in such Inventories are specified on the books of Sweet Spot have, and
are valued on the Sweet Spot Balance Sheet, at the lower of cost or market and,
in any event, at not greater than their net realizable value, on an item by item
basis, after appropriate deduction for costs of completion, marketing costs,
transportation expense, and allocation of overhead.
4.22. Contracts. The Sweet Spot Disclosure Document specifies all contracts,
agreements, or understandings, whether express or implied, written or verbal, to
which Sweet Spot is a party. The Sweet Spot Disclosure Document also specifies a
brief summary of each such contract, agreement or understanding identified
therein. Without in any respect limiting the foregoing, the Sweet Spot
Disclosure Document specifies a description of all leases of properties by Sweet
Spot, including all amendments, supplements, extensions and modification
thereof, identifying, inter alia, the date each such document was executed and
its effective period. Except as specified on the Sweet Spot Disclosure Document,
Sweet Spot is not a party to any executory contract to sell or transfer any part
of any leasehold interest of Sweet Spot. True and accurate copies of all leases,
and of all amendments, supplements, extensions, and modifications thereof, shall
be delivered to the Company by Sweet Spot prior to the Closing. With respect to
all agreements set forth or required to be set forth on the Sweet Spot
Disclosure Document; (i) each such agreement is legal, valid, binding,
enforceable and in full force and effect; (ii) each such agreement will continue
to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby; (iii) no party is in breach or default, and no event has occurred that
with notice or lapse of time would constitute a breach or default, or permit
termination, modification, or acceleration, under any such agreement; and
(iv) no party has repudiated any provision of any such agreement.
4.23. Accounts Payable. Except as specified on the Sweet Spot Disclosure
Document, the accounts payable specified on the Sweet Spot Balance Sheet do, and
those specified on the books of Sweet Spot at the time of the Closing will,
specify all amounts owed by Sweet Spot in respect of trade accounts due and
other Payables, and the actual Liabilities of Sweet Spot in respect of such
obligations were not, and will not be, on any of such dates, in excess of the
amounts so specified on the balance sheets or the books and records of Sweet
Spot.
4.24. Labor Matters. Except as specified on the Sweet Spot Disclosure Document,
there are no activities or controversies, including, without limitation, any
labor organizing activities, election petitions or proceedings, proceedings
preparatory thereto, unfair labor practice complaints, labor strikes, disputes,
slowdowns, or work stoppages, pending or, to the best of the knowledge of Sweet
Spot, threatened, against Sweet Spot.

 

21



--------------------------------------------------------------------------------



 



4.25. Insurance. Sweet Spot owns or holds policies of insurance in amounts
providing reasonably adequate coverage against all risks customarily insured
against by companies in business similar to Sweet Spot. The Sweet Spot
Disclosure Document specifies a list of all material insurance policies
(including directors’ and officers’ liability insurance and fiduciary liability
insurance) maintained by Sweet Spot, including the premiums payable in
connection therewith. All insurance policies maintained by Sweet Spot are in
full force and effect (and were in full force and effect during the periods of
time such insurance policies were purported to be in effect) and all premiums
due and payable thereon have been paid; and Sweet Spot is not in breach or
default of any of the insurance policies, and Sweet Spot has not taken any
action or failed to take any action that, with notice or the lapse of time,
would constitute such a breach or default or permit termination or modification
of any of those insurance policies. Sweet Spot has not received any notice of
termination or cancellation or denial of coverage with respect to any insurance
policy.
4.26. Real Properties. Sweet Spot does not own any real property.
4.27. Financial Statements. All of the historical financial statements contained
in the Sweet Spot Unaudited Financial Statements were prepared from the books
and records of Sweet Spot. The Sweet Spot Unaudited Financial Statements were
prepared in accordance with GAAP, and fairly and accurately specify the
financial situation and condition of Sweet Spot as at the dates and for the
periods indicated. Without limited the foregoing, at the date of the Sweet Spot
Balance Sheet, Sweet Spot owned each of the assets included in preparation of
the Sweet Spot Balance Sheet, and the valuation of such assets in the Sweet Spot
Balance Sheet is not more than their fair saleable value (on an item-by-item
basis) at that date; and Sweet Spot had no Liabilities, other than those
specified in the Sweet Spot Balance Sheet, nor any Liabilities in amounts in
excess of the amounts included for them in the Sweet Spot Balance Sheet. From
the date hereof through the Closing Date Sweet Spot will continue to prepare
financial statements on the same basis that it and Sweet Spot have done so in
the past, and Sweet Spot will promptly deliver those financial statements to the
Company, and the foregoing representations and warranties will be applicable to
each financial statement so prepared and delivered.
4.28. Full Disclosure. The documents, certificates, and other writings furnished
or to be furnished by or on behalf of Sweet Spot to the Company pursuant to this
Agreement, including, but not limited to, the Sweet Spot Disclosure Document,
considered together in the aggregate, do not and will not contain any untrue
statement of a material fact, or omit to specify any material fact necessary to
make the statements made, considering the circumstances pursuant to which they
are made, not misleading.
4.29. Options, Warrants and Other Rights and Agreements Affecting Sweet Spot’s
Capital Stock. Sweet Spot has no authorized or outstanding options, warrants,
calls, subscriptions, rights, convertible securities or other securities (“Sweet
Spot Derivative Securities”), or any commitments, agreements, arrangement or
understandings of any manner or nature whatsoever obligating Sweet Spot, in any
event, to issue shares of capital stock or other securities or securities
convertible into or evidencing the right to purchase shares of capital stock or
Sweet Spot Derivative Securities, except as specified on the Sweet Spot
Disclosure Document. Except as specified on the Sweet Spot Disclosure Document,
neither Sweet Spot nor any officer, director, or shareholder of Sweet Spot is a
party to any agreement, understanding, arrangement or commitment, or obligated
by any provision which creates any rights in any person with respect to the
authorization, issuance, voting, sale or transfer of any shares of Sweet Spot’s
capital stock or Sweet Spot Derivative Securities.

 

22



--------------------------------------------------------------------------------



 



4.30. Questionable Payments. Neither Sweet Spot, nor any director, officer,
agent, employee, or other person associated with or acting on behalf of Sweet
Spot has, directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment, or other unlawful expenses relating to
political activity; made any unlawful payment to foreign and domestic political
parties or campaigns, from corporate funds; violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended; established or maintained any
unlawful or unrecorded fund of corporate monies or other assets; made any false
or fictitious entry on the books or records of Sweet Spot; made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment; given
any favor or gift which is not deductible for federal income tax purposes; or
made any bribe, or kickback, or other payment of a similar or comparable nature,
whether lawful or not, to any person or entity, private, or public, regardless
of form, whether in money, property, or services, to obtain favorable services,
to obtain favorable treatment in securing business or to obtain special
concessions, or to pay for favorable treatment for business secured or for
special concessions already obtained.
4.31. Relationships with Related Persons. Except as specified on the Sweet Spot
Disclosure Document, no Affiliate or shareholder of Sweet Spot or any Affiliate
or related person of any shareholder of Sweet Spot has or has had any interest
in any property (whether real, personal, or mixed and whether tangible or
intangible), used in or pertaining to Sweet Spot’s business. Except as specified
on the Sweet Spot Disclosure Document, no Affiliate or shareholder of Sweet Spot
or any Affiliate or related person of any shareholder of Sweet Spot owns or has
owned (of record or as a beneficial owner) an equity interest or any other
financial or profit interest in, a person that has (i) had business dealings or
a material financial interest in any transaction with Sweet Spot, or
(ii) engaged in competition with Sweet Spot with respect to any of the products
or services of Sweet Spot in any market presently served by Sweet Spot. Except
as specified on the Sweet Spot Disclosure Document, no shareholder or Affiliate
of Sweet Spot or any Affiliate or related person of any shareholder of Sweet
Spot is a party to any contract or other understanding with, or has any claim or
right against, Sweet Spot.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
The Company represents and warrants to Sycamore, Sweet Spot, and the Sellers as
follows:
5.1. Organization And Qualification. The Company is a corporation duly
organized, validly existing, and in good standing pursuant to the laws of its
jurisdiction of incorporation and has the requisite corporate power and
authority to conduct its business as that business is now conducted. The Company
is, or will prior to the Closing be, duly qualified as a foreign corporation to
do business, and in good standing, in each jurisdiction where the character of
the properties owned or leased by the Company, or the nature of its activities,
is such that qualification as a foreign corporation in those jurisdictions is
required by law, except where the failure to so qualify would not have a
Material Adverse Effect.

 

23



--------------------------------------------------------------------------------



 



5.2. Capitalization. The authorized capital stock of the Company consists of
(i) 100,000,000 shares of common stock, $.0001 par value, and (ii) 5,000,000
shares of preferred stock, $.0001 par value. There is no other capital stock
authorized for issuance by the Company. As of the date hereof, the Company has
issued and outstanding (i) 11,665,733 shares of its $.0001 par value common
stock; (ii) warrants to purchase 834,126 shares of the Company’s $.0001 par
value common stock; and (iii) options to purchase 421,935 shares of the
Company’s $.0001 par value common stock (as disclosed in the Company Disclosure
Document). Immediately after the Closing, (i) 91,042,468 shares of the Company’s
$.0001 par value common stock will be validly issued and outstanding, fully
paid, and nonassessable; (ii) no shares of the Company’s $.0001 par value
preferred stock will be issued and outstanding; (iii) warrants to purchase
834,126 shares of the Company’s $.0001 par value common stock will be issued and
outstanding; and (iv) options to purchase 421,935 shares of the Company’s $.0001
par value common stock will be issued and outstanding. No shares of the
Company’s $.0001 par value capital stock are held in the Company’s treasury, and
no such shares are reserved for issuance.
5.3. Authority Relative to This Agreement. The Company has the requisite
corporate power and authority to enter into this Agreement and to carry out its
obligations created by this Agreement. Except as specified on the Company
Disclosure Document, the execution and delivery of this Agreement and the
consummation of the Transaction have been duly authorized and approved by the
requisite corporate authority of the Company and no other corporate proceedings
on the part of the Company are necessary to approve and adopt this Agreement or
to approve the consummation of the Transaction, including issuance of the
Subject Shares. Except as specified on the Company Disclosure Document, this
Agreement has been duly and validly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms.
5.4. Absence of Breach; No Consents. Except as specified on the Company
Disclosure Document, the execution, delivery, and performance of this Agreement,
and the performance by the Company of its obligations created by this Agreement,
do not (i) conflict with or result in a breach of any of the provisions of the
Certificate of Incorporation (or similar charter document) or Bylaws (or similar
governing document) of the Company; (ii) contravene any law, ordinance, rule, or
regulation of any state or political subdivision of either or of the United
States or of any applicable foreign jurisdiction, or contravene any order, writ,
judgment, injunction, decree, determination, or award of any court or other
authority having jurisdiction, or cause the suspension or revocation of any
authorization, consent, approval, or license, presently in effect, which affects
or obligates, the Company or any of its material properties, except in any event
when such contravention will not have a Material Adverse Effect on the business,
condition (financial or otherwise), operations or prospects of the Company, and
will not have a Material Adverse Effect on the validity of this Agreement or on
the validity of the consummation the Transaction; (iii) conflict with or result
in a material breach of or default pursuant to any material indenture or loan or
credit agreement or any other material agreement or instrument to which the
Company is a party or by which the Company may be affected or obligated;
(iv) require the authorization, consent, approval, or license of any third
party; or (v) constitute any reason for the loss or suspension of any permits,
licenses, or other authorizations used in the business of the Company.

 

24



--------------------------------------------------------------------------------



 



5.5. Brokers. Except as specified in the Company Disclosure Document, no broker,
finder, or investment banker is entitled to any brokerage, finder’s, or other
fee or commission in connection with this Agreement or the Transaction or any
related transaction based upon any agreements, written or oral, made by or on
behalf of the Company. The Company does not have any obligation to pay finder’s
or broker’s fees or commissions in connection with the exercise of options to
renew or extend real estate leases to which the Company is a party.
5.6. Financial Statements. All of the historical financial statements contained
in the Company Audited Financial Statements and the Company Unaudited Financial
Statements were prepared from the books and records of the Company. The Company
Audited Financial Statements were prepared in accordance with GAAP, and fairly
and accurately specify the financial situation and condition of the Company as
at the dates and for the periods indicated. The Company Unaudited Financial
Statements were prepared in a manner consistent with the basis of presentation
used in the Company Audited Financial Statements and fairly present the
financial situation and condition of the Company as at and for the periods
indicated, subject to normal year-end adjustments, none of which will be
material. Without limited the foregoing, at the date of the Company’s Balance
Sheet, the Company owned each of the assets included in preparation of the
Company Balance Sheet, and the valuation of such assets in the Company Balance
Sheet is not more than their fair saleable value (on an item-by-item basis) at
that date; and the Company had no Liabilities, other than those specified in the
Company Balance Sheet, nor any Liabilities in amounts in excess of the amounts
included for them in the Company Balance Sheet. From the date hereof through the
Closing Date the Company will continue to prepare financial statements on the
same basis that it has done so in the past, and the Company will promptly
deliver those financial statements to Sycamore, and the foregoing
representations and warranties will be applicable to each financial statement so
prepared and delivered.
5.7. No Undisclosed Liabilities. Except as set forth in the Company Disclosure
Document, the Company has no Liabilities which are not adequately presented or
reserved against on the Company Balance Sheet, except Liabilities incurred since
the date of the Company Balance Sheet in the ordinary course of business and
consistent with past practice. Without limiting the foregoing, (a) there are no
unpaid leasehold improvements at any of the Company’s’ Facilities or locations
for which the Company is or will be responsible, and (b) there are no deferred
rents due to lessors at or with respect to any of such Facilities or locations.
5.8. No Material Adverse Change, Etc. Except as specified on the Company
Disclosure Document, since the date of the Company Balance Sheet, other than as
contemplated or caused by this Agreement, there has not been (i) any Material
Adverse Effect with respect to the Company; (ii) any entry into or termination
of any material commitment, contract, agreement, or transaction (including,
without limitation, any material borrowing or capital expenditure or sale or
other disposition of any material asset or assets) by or involving the Company,
other than this Agreement and agreements executed in the ordinary course of
business; (iii) any redemption, repurchase, or other acquisition for value of
its capital stock by the Company, or any dividend or distribution declared, set
aside, or paid on capital stock of the Company; (iv) any transfer of or right
granted pursuant to any material lease, license, agreement, patent, trademark,
trade name, or copyright of the Company; (v) any sale or other disposition of
any asset of the Company, or any mortgage, pledge, or imposition of any lien or
other encumbrance on any asset of the Company, other than in the ordinary course
of business, or any agreement relating to any of the foregoing; of (vi) any
default or breach by the Company in any material respect pursuant to any
contract, license or permit. Except as

 

25



--------------------------------------------------------------------------------



 



specified on the Company Disclosure Document, since the date of the Company
Balance Sheet, the Company has conducted its business only in the ordinary and
usual course, and, without limiting the foregoing, no changes have been made in
(i) executive compensation amounts, (ii) the manner in which other employees of
the Company are compensated, (iii) supplemental benefits provided to any such
executives or other employees, or (d) inventory amounts in relation to sales
amounts, except, in any event, in the ordinary course of business and, in any
event, without Material Adverse Effect to the Company.
5.9. Taxes. Except as specified on the Company Disclosure Document, the Company
has properly filed or caused to be filed all federal, state, local, and foreign
income and other tax returns, reports, and declarations that are required by
applicable law to be filed by it, and has paid, or made full and adequate
provision for the payment of, all federal, state, local, and foreign income and
other taxes properly due for the periods contemplated by such returns, reports,
and declarations, except such taxes, if any, as are adequately reserved against
in the Company Balance Sheet, and except to the extent where any failure to
file, any delinquency in filing, any inaccuracies in any such filings, or any
failure to pay, individually or in the aggregate, have not had and would not
reasonably be expected to have, a Material Adverse Effect.
5.10. Litigation. Except as specified on the Company Disclosure Document, no
material investigation or review by any governmental entity with respect to the
Company is pending or, to the Knowledge of the Company, threatened (other than
inspections and reviews customarily made of businesses such as that of the
Company), nor has any governmental entity indicated to the Company an intention
to conduct the same. Except as specified on the Company Disclosure Document,
there is no action, litigation or proceeding pending or, to the Knowledge of the
Company, threatened against or affecting the Company, at law or in equity, or
before any federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality, that could, if there were
an unfavorable decision, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect.
5.11. Employees. The Company Disclosure Document specifies complete and accurate
information for each current employee, officer, and director of the Company,
including name, job title and current compensation payable.
5.12. Compliance With Laws. Except as specified on the Company Disclosure
Document, the Company is in substantial compliance with all, and has received no
notice of any violation of any, laws or regulations applicable to its
operations, including, without limitation, the use of premises occupied by it,
or with respect to which compliance is a condition of engaging in any aspect of
the business of the Company, except for instances of noncompliance that,
individually or in the aggregate, have not had and would not reasonably be
expected to have, a Material Adverse Effect, and the Company has all permits,
licenses, zoning rights, and other governmental authorizations necessary to
conduct its business as presently conducted, except where the failure to obtain
such permits, licenses, zoning rights and other governmental authorizations has
not had and would not reasonably be expected to have a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------



 



5.13. Ownership of Assets. Except as specified on the Company Disclosure
Document, the Company has good, marketable, and insurable title to, or valid,
effective, and continuing leasehold rights in the case of leased property, in
all personal property owned or leased by it or used by it in the conduct of its
business in such a manner as to create the appearance or reasonable expectation
that such property is owned or leased by it, free and clear of all liens,
claims, encumbrances, and charges, except liens for taxes not yet due and except
for liens, claims encumbrances and charges that, in the aggregate, do not and
will not materially interfere with the ability of the Company to conduct
business as currently conducted. Except as specified on the Company Disclosure
Document, to the Company’s Knowledge, no actions are pending or threatened that
would materially affect the ability of the Company to use and to utilize each of
such assets in its business.
5.14. Intellectual Property. The Company has full and complete ownership of, or
adequate and enforceable long-term licenses or other rights to use (without
payment), all Intellectual Property Rights owned by or registered in the name of
the Company, or used in the business of the Company as conducted on the date
hereof. No claims are pending or, to the Knowledge of the Company, threatened
that the Company is infringing or otherwise adversely affecting the rights of
any person with regard to any Intellectual Property Right.
5.15. Subsidiaries, Etc. The Company has no subsidiaries.
5.16. Trade Names. The Company Disclosure Document identifies each trade name,
fictitious business name, or other similar name pursuant to which the Company
has conducted any part of the Company’s business or in which the Company has
utilized any of the assets of the Company.
5.17. Pension Plans. Except as specified on the Company Disclosure Document,
5.17.1 All Pension Plans and Welfare Plans of the Company have been administered
in substantial compliance with their terms, ERISA and, where applicable, the
Code. With respect to each Pension Plan that is intended to be qualified under
Section 401 of the Code, the Pension Plan is being maintained through the use of
a prototype plan document or volume submitter plan document as to which the IRS
has issued an opinion letter on the qualification of the form of the document to
the prototype plan or volume submitter plan sponsor.
5.17.2 With respect to each Pension Plan and each Welfare Plan; (i) there is no
fact, including, without limitation, any Reportable Event, that exists that
would constitute a reason for termination of such Plan by the PBGC or for the
appointment by the appropriate United States District Court of a trustee to
administer such Plan, in each case as contemplated by ERISA; (ii) to the
Knowledge of the Company, neither the Company, nor any fiduciary, trustee or
administrator of any Pension Plan or Welfare Plan, has engaged in a Prohibited
Transaction that could subject the Company to any material tax or any material
penalty imposed by ERISA or the Code; (iii) the Company has not incurred any
material liability to the PBGC (other than for payment of premiums); and (iv)
there is no material Accumulated Funding Deficiency with respect to any Pension
Plan, whether or not waived.
5.17.3 There has been no Plan Termination under Title IV of ERISA that has
occurred during the 5 year period ending on the Effective Date.

 

27



--------------------------------------------------------------------------------



 



5.17.4 The Company has no Knowledge of any material liability being incurred
pursuant to Title IV of ERISA by the Company with respect to any Pension Plan
maintained by a trade or business (whether or not incorporated) which is under
common control with, or part of a controlled group of corporations with, the
Company, within the meaning of Section 414 subdivisions (b) and (c) of the Code.
5.17.5 No Welfare Plan is funded with a trust or other funding method, other
than insurance policies.
5.17.6 There has occurred no Complete Withdrawal or Partial Withdrawal with
respect to any Multiemployer Plan that could cause the Company to incur any
material Liability pursuant to or as a result of ERISA, other than to the extent
previously paid or fully provided for in the Company Balance Sheet, and all
payments required to be made to any such Plan by the Company pursuant to any
applicable collective bargaining agreements have been made.
5.18. Facilities. The Company has no Facilities.
5.19. Accounts Receivable. Except as specified on the Company Disclosure
Document, all accounts receivable of the Company, whether or not specified in
the Company Balance Sheet, represent transactions in the ordinary course of
business, and are current and collectible net of any reserves specified on the
Company Balance Sheet (which reserves are adequate and were calculated
consistent with past practice).
5.20. Contracts. Except as disclosed on the Company Disclosure Document, there
are no contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Company taken as a whole. With respect to each such material contract of the
Company (i) such contract is legal, valid, binding, enforceable and in full
force and effect; (ii) such contract will continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby; (iii) no party is in
breach or default, and no event has occurred that with notice or lapse of time
would constitute a breach or default, or permit termination, modification, or
acceleration, under any such contract; and (iv) no party has repudiated any
provision of any such contract.
5.21. Accounts Payable. Except as specified on the Company Disclosure Document,
the accounts payable specified on the Company Balance Sheet do, and those
specified on the books of the Company at the time of the Closing will, specify
all amounts owed by the Company in respect of trade accounts due and other
Payables, and the actual Liabilities of the Company in respect of such
obligations were not, and will not be, on any of such dates, in excess of the
amounts so specified on the balance sheets or the books and records of the
Company.
5.22. Labor Matters. Except as specified on the Company Disclosure Document,
there are no activities or controversies, including, without limitation, any
labor organizing activities, election petitions or proceedings, proceedings
preparatory thereto, unfair labor practice complaints, labor strikes, disputes,
slowdowns, or work stoppages, pending or, to the best of the Knowledge of the
Company, threatened, among the Company and any of its employees.

 

28



--------------------------------------------------------------------------------



 



5.23. Insurance. The Company owns or holds policies of insurance in amounts
providing reasonably adequate coverage against all risks customarily insured
against by companies in business similar to the Company, except when any failure
to maintain such coverage would not have a Material Adverse Effect. The Company
Document Disclosure specifies a list of all material insurance policies
(including directors’ and officers’ liability insurance and fiduciary liability
insurance) maintained as of the Closing by the Company, including the premiums
payable in connection therewith. All insurance policies maintained by the
Company are in full force and effect (and were in full force and effect during
the periods of time such insurance policies were purported to be in effect) and
all premiums due and payable thereon have been paid; and the Company is not in
breach or default of any of the insurance policies, and the Company has not
taken any action or failed to take any action that, with notice or the lapse of
time, would constitute such a breach or default or permit termination or
modification of any of those insurance policies. The Company has not received
any notice of termination or cancellation or denial of coverage with respect to
any insurance policy.
5.24. Full Disclosure. Except as disclosed in Company Disclosure Document, the
documents, certificates, and other writings furnished or to be furnished by or
on behalf of the Company to Sycamore, Sweet Spot, and the Sellers, either
directly or by the Company pursuant to this Agreement, including, but not
limited to, the Company Disclosure Document, taken together in the aggregate, do
not and will not contain any untrue statement of a material fact, or omit to
specify any material fact necessary to make the statements made, considering the
circumstances pursuant to which they are made, not misleading.
5.25. Options, Warrants and Other Rights and Agreements Affecting Capital Stock.
Except as disclosed in the Company Disclosure Document, the Company has no
authorized or outstanding options, warrants, calls, subscriptions, rights,
convertible securities or other securities, as defined by the provisions of the
Securities Act (collectively, “Company Derivative Securities”), or any
commitments, agreements, arrangement or understandings of any manner or nature
whatsoever obligating the Company, in any event, to issue shares of capital
stock or other securities or securities convertible into or evidencing the right
to purchase shares of the capital stock or Company Derivative Securities. Except
as disclosed in the Company Disclosure Document, neither the Company, nor any
officer, director, or shareholder of the Company is a party to any agreement,
understanding, arrangement or commitment, or obligated by an provision which
creates any rights in any person with respect to the authorization, issuance,
voting, sale or transfer of any shares of capital stock or Company Derivative
Securities.
5.26. SEC Filings. The Company has filed with and furnished to and will continue
to file with and furnish to the SEC all forms, documents and reports (including
exhibits) required to be filed or furnished prior to the Closing Date by the
Company with the SEC. As of their respective dates, or, if amended prior to the
Closing Date, as of the date of the last such amendment, the SEC Reports comply
and will comply in all material respects with the requirements of the Securities
Act and the Exchange Act, as the case may be, and the applicable rules and
regulations promulgated pursuant thereto, and none of the SEC Reports specify or
will specify any untrue statement of a material fact or omit to specify or
incorporate by reference any material fact required to be specified or
incorporated by reference therein or necessary to make the information specified
therein, considering the circumstances pursuant to which that information is
disclosed, not misleading. The Company

 

29



--------------------------------------------------------------------------------



 



will make available to Sycamore correct and complete copies of all material
correspondence among the SEC, on the one hand, and the Company, on the other
hand, occurring and prior to the Closing Date. As of the date hereof, there are
no outstanding or unresolved comments in comment letters from the SEC staff with
respect to any of the SEC Reports. As of the date hereof, to the Knowledge of
the Company, none of the SEC Reports is the subject of ongoing SEC review,
outstanding SEC comment or SEC investigation. The Financial Statements of the
Company included in the SEC Reports comply as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto as in effect at the time of filing, have been
prepared in accordance with U.S. GAAP (except in the case of unaudited
statements, as permitted by the rules and regulations of the SEC) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto), and fairly present the financial position of the Company as of
the dates thereof and its results of operations and cash flows for the periods
shown (subject, in the case of unaudited statements, to normal year-end audit
adjustments).
5.27. Questionable Payments. Except as specified on the Company Disclosure
Document, neither the Company, nor to the Company’s Knowledge any director,
officer, agent, employee, or other person associated with or acting on behalf of
the Company has, directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment, or other unlawful expenses relating to
political activity; made any unlawful payment to foreign and domestic political
parties or campaigns, from corporate funds; violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended; established or maintained any
unlawful or unrecorded fund of corporate monies or other assets; made any false
or fictitious entry on the books or records of the Company; made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment; given
any favor or gift which is not deductible for federal income tax purposes; or
made any bribe, or kickback, or other payment of a similar or comparable nature,
whether lawful or not, to any person or entity, private, or public, regardless
of form, whether in money, property, or services, to obtain favorable services,
to obtain favorable treatment in securing business or to obtain special
concessions, or to pay for favorable treatment for business secured or for
special concessions already obtained.
5.28. Status of the Company. The Company is not a “blank check company” (as that
term is defined by the provisions of Rule 419) promulgated pursuant to the
provisions of the Securities Act. The Company is not, and is not controlled by
or under common control with an Affiliate of, an “investment company” (as that
term is defined by the provisions of the Investment Company Act of 1940, as
amended).
5.29. Banking Relationships. The Company Disclosure Document specifies the names
and locations of all banks, trust companies, savings and loans associations and
other financial institutions at which the Company maintains its safe deposit
boxes or accounts of any nature and the names of all persons authorized to have
access there to, draw thereon or make withdrawals therefrom.
5.30. Relationships with Related Persons. Except as disclosed in the Company
Disclosure Document, none of the officers or directors of the Company, and to
the Knowledge of the Company, none of the employees of the Company, has or has
had any interest in any property (whether real, personal, or mixed and whether
tangible or intangible), used in or pertaining to the Company’s business. Except
as disclosed in the Company Disclosure Document, no officers or directors of the
Company, and to the Knowledge of the Company, none of the employees of the
Company, owns or

 

30



--------------------------------------------------------------------------------



 



has owned (of record or as a beneficial owner) an equity interest or any other
financial or profit interest in, a person that has (i) had business dealings or
a material financial interest in any transaction with the Company, or
(ii) engaged in competition with the Company with respect to any of the products
or services of the Company in any market presently served by the Company. Except
as disclosed in the Company Disclosure Document, no officer or director of the
Company, and to the Knowledge of the Company, none of the employees of the
Company, is a party to any contract or other understanding with, or has any
claim or right against, the Company.
ARTICLES VI
COVENANTS OF SYCAMORE
Sycamore hereby covenants with the Company the following:
6.1. Affirmative Covenants. From the date hereof through the Closing Date,
Sycamore will take every action reasonably required of it to satisfy the
conditions to Closing set forth in this Agreement and otherwise to ensure the
prompt and expedient consummation of the Transaction substantially as
contemplated by the provisions of this Agreement, and will exert all reasonable
efforts to cause the Transaction to be consummated; provided, however that in
all instances the representations and warranties of the Company in this
Agreement are and remain true and accurate and that the covenants and agreements
of the Company in this Agreement are performed and that the conditions to the
obligations of Sycamore set forth in this Agreement are not incapable of
satisfaction and subject, at all times, to the right and ability of the
directors of Sycamore to satisfy their fiduciary obligations.
6.2. Access and Information. Sycamore shall provide to the Company and to the
Company’s accountants, counsel and other representatives reasonable access
during normal business hours during the period prior to the Closing to all of
its properties, books, contracts, commitments, records (including, but not
limited to, tax returns), and personnel, and, during such period, Sycamore shall
furnish promptly to the Company (i) all written communications to its directors
or to its shareholders generally, (ii) internal monthly financial statements
when and as available, and (iii) all other information concerning its business,
properties, and personnel as the Company may request, but no investigation
pursuant to this section shall affect any representations or warranties of
Sycamore, or the conditions to the obligations of the Company to consummate the
Transaction. In the event of the termination of this Agreement, Sycamore will,
and will cause its representatives to, deliver to the Company or destroy all
documents, work papers, and other material, and all copies thereof, obtained by
Sycamore or on its behalf from the Company as a result of this Agreement or in
connection with this Agreement, whether so obtained before or after the
execution of this Agreement, and Sycamore will hold in confidence all
confidential information, that has been designated as such by the Company in
writing or by appropriate and obvious notation, and will not use any such
confidential information, except in connection with the Transaction, until such
time as such information is otherwise publicly available. Sycamore and its
representatives shall assert their rights pursuant to this Agreement in such
manner as to minimize interference with the business of the Company.
6.3. Conduct of Business Pending the Closing of the Transaction. Prior to the
consummation of the Transaction or the termination of this Agreement pursuant to
its terms, unless the Company shall otherwise consent in writing, and except as
otherwise contemplated by this Agreement, Sycamore shall comply with each of the
following:

 

31



--------------------------------------------------------------------------------



 



(1) The business of Sycamore shall be conducted only in the ordinary and usual
course, Sycamore shall use reasonable efforts to keep intact its business
organization and goodwill, keep available the services of its officers and
employees and maintain good relationships with suppliers, lenders, creditors,
distributors, employees, customers, and other persons having business or
financial relationships with Sycamore, and Sycamore shall immediately notify the
Company of any event or occurrence or emergency material to, and not in the
ordinary and usual course of business of, Sycamore.
(2) Sycamore shall not (a) amend its Articles of Incorporation (or similar
charter document) or Bylaws (or similar governing document), or (b) split,
combine, or reclassify any of its outstanding securities or declare, set aside,
or pay any dividend or other distribution on or make or agree or commit to make
any exchange for or redemption of any such securities payable in cash, stock, or
property.
(3) Sycamore shall not (a) issue or agree to issue any additional shares of, or
rights of any kind to acquire any shares of, its capital stock of any class, or
(b) enter into any contract, agreement, commitment, or arrangement with respect
to any of the foregoing.
(4) Sycamore shall not create, incur, or assume any long-term or short-term
indebtedness for money borrowed or make any capital expenditures or commitment
for capital expenditures, except in the ordinary course of business and
consistent with past practice.
(5) Sycamore shall not (a) adopt, enter into, or amend any bonus,
profit-sharing, compensation, stock option, warrant, pension, retirement,
deferred compensation, employment, severance, termination, or other employee
benefit plan, agreement, trust fund, or arrangement for the benefit or welfare
of any officer, director or employee; or (b) agree to any material (in relation
to historical compensation) increase in the compensation payable or to become
payable to, or any increase in the contractual term of employment of, any
officer, director, or employee, except, with respect to employees who are not
officers or directors, in the ordinary course of business in accordance with
past practice.
(6) Sycamore shall not sell, lease, mortgage, encumber, or otherwise dispose of
or grant any interest in any of Sycamore’s assets or properties, except for
sales, encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice and except for liens for taxes not
yet due or liens or encumbrances that are not material in amount or effect and
do not impair the use of Sycamore’s property, or as specifically provided for or
permitted in this Agreement.
(7) Sycamore shall not enter into, or terminate, any material contract,
agreement, commitment, or understanding.
(8) Sycamore shall not enter into any agreement, commitment, or understanding,
whether in writing or otherwise, with respect to any of the matters referred to
in Paragraphs (1) through (7), inclusive, of this section.

 

32



--------------------------------------------------------------------------------



 



(9) Sycamore will file properly and promptly when due all federal, state, local,
foreign and other tax returns, reports, and declarations required to be filed by
Sycamore and will pay, or make full and adequate provision for the payment of,
all taxes and governmental charges due from or payable by Sycamore.
(10) Sycamore will comply with all laws and regulations applicable to Sycamore
and Sycamore’s operations.
6.4. Expenses. Whether or not the Transaction is consummated, all costs and
expenses incurred by Sycamore in connection with this Agreement and the
Transaction shall be paid by Sycamore.
6.5. Publicity. Prior to the Closing any written news releases by Sycamore
pertaining to this Agreement or the Transaction shall be submitted to the
Company for review and approval prior to release by Sycamore, and shall be
released only in a form approved by the Company; provided, however, that such
review and approval shall not be required of releases by Sycamore if prior
review and approval would prevent the timely and accurate dissemination of such
press release as required to comply, in the judgment of counsel for the Company,
with any applicable law, rule or policy.
6.6. Updating of Sycamore Disclosure Document. Sycamore shall notify the Company
of any changes, additions or events which may cause any change in or addition to
the Sycamore Disclosure Document promptly after the occurrence of the same and
at the Closing by the delivery of appropriate updates to the Sycamore Disclosure
Document. No notification made pursuant to this section shall be deemed to cure
any breach of any representation or warranty made in this Agreement, unless the
Company specifically agrees thereto in writing nor shall any such notification
be considered to constitute or result in a waiver by the Company of any
condition set forth in this Agreement.
ARTICLE VII
COVENANTS OF THE COMPANY
The Company, covenants with Sycamore, Sweet Spot and the Sellers as follows:
7.1. Affirmative Covenants. From the date hereof through the Closing Date, the
Company will take every action reasonably required of it to satisfy the
conditions to Closing set forth in this Agreement and otherwise to ensure the
prompt and expedient consummation of the Transaction substantially as
contemplated by the provisions of this Agreement, and will exert all reasonable
efforts to cause the Transaction to be consummated; provided however, that in
all instances representations and warranties of Sycamore, Sweet Spot, and the
Sellers in this Agreement are and remain true and accurate and that the
covenants and agreements of Sycamore, Sweet Spot, and the Sellers in this
Agreement are performed and that the conditions to the obligations of the
Company set forth in this Agreement are not incapable of satisfaction and
subject, at all times, to the right and ability of the directors of the Company
to satisfy their fiduciary obligations.

 

33



--------------------------------------------------------------------------------



 



7.2. Access and Information. The Company shall provide to (i) Sycamore and to
Sycamore’s accountants, counsel and other representatives and (ii) Sweet Spot
and Sweet Spot’s accountants, counsel and other representatives reasonable
access during normal business hours during the period prior to the Closing to
all of the properties, books, contracts, commitments, records (including, but
not limited to, tax returns), and personnel, and, during such period, the
Company shall furnish promptly to Sycamore and Sweet Spot (a) all written
communications to its directors or to its shareholders generally, (b) internal
monthly financial statements when and as available, and (c) all other
information concerning the business, properties, and personnel of the Company as
Sycamore or Sweet Spot may request, but no investigation pursuant to this
section shall affect any representations or warranties of the Company, or the
conditions to the obligations of Sycamore, Sweet Spot, or the Sellers to
consummate the Transaction. In the event of the termination of this Agreement,
the Company will, and will cause its representatives to, deliver to Sycamore and
Sweet Spot, as the case may be, or destroy all documents, work papers, and other
material, and all copies thereof, obtained by the Company or on its behalf from
Sycamore and Sweet Spot as a result of this Agreement or in connection with this
Agreement, whether so obtained before or after the execution of this Agreement,
and the Company will hold in confidence all confidential information, that has
been designated as such by Sycamore or Sweet Spot in writing or by appropriate
and obvious notation, and will not use any such confidential information, except
in connection with the Transaction, until such time as such information is
otherwise publicly available. The Company and its representatives shall assert
their rights pursuant to this Agreement in such manner as to minimize
interference with the businesses of Sycamore and Sweet Spot.
7.3. No Solicitation.
(1) For and during that period which ends thirty (30) days after the date
hereof, the Company, and those acting on behalf of any of the Company, will not,
and the Company will use its best efforts to cause its officers, employees,
agents, and representatives (including any investment banker) not, directly or
indirectly, to solicit, encourage, or initiate any discussions with, or
negotiate or otherwise deal with, or provide any information to, any person
other than Sycamore and its officers, employees, and agents, concerning any
merger, sale of substantial assets, or similar transaction involving the Company
or any sale of any of its capital stock. The Company will notify Sycamore
immediately upon receipt of any inquiry, offer or proposal relating to any of
the foregoing. None of the foregoing shall prohibit providing information to
others in a manner in keeping with the ordinary conduct of the Company’s
business, or providing information to government authorities.
(2) Notwithstanding the foregoing or any other provision of this Agreement, at
any time prior to the Closing, in the event that the Company Directors determine
in good faith by a majority vote, based on the advice of its outside legal
counsel, that there is a reasonable basis requiring the Company to consider a
Favorable Third Party Proposal (as defined below) to comply with its fiduciary
duties, the Company may furnish non-public information with respect to the
Company to the person who made the Favorable Third Party Proposal pursuant to a
confidentiality agreement and participate in discussions or negotiations with
such person regarding the Favorable Third Party Proposal. In the event the
Company Directors receive a Favorable Third Party Proposal, which they determine
is more favorable to the Company’s shareholders than the terms and conditions of
the Transaction, no later than the third (3) business day following the date
upon which the Company Directors determine that such Favorable Third Party
Proposal is a more favorable proposal than the Transaction provide

 

34



--------------------------------------------------------------------------------



 



written notice to Sycamore and Sweet Spot that specifies the material terms and
conditions of that Favorable Third Party Proposal. Sycamore and Sweet Spot shall
have the option for ten (10) business days after receipt of such notice to amend
the terms and conditions of the Transaction to cause this Transaction to be no
less favorable than the Favorable Third Party Proposal. In the event that
Sycamore and Sweet Spot do not agree to the modification of the terms and
conditions of the Transaction at the end of that ten (10) business day period,
the Company Directors may, with written notice to Sycamore and Sweet Spot, and
payment of a termination fee of $50,000.00, terminate this Agreement (and
concurrently with such termination, if they so determine, cause the Company to
enter into any agreement with respect to that Favorable Third Party Proposal)
(the “Termination Fee”). The Termination Fee shall be allocated and shared by
Sycamore and Sweet Spot (each, a “Recipient”) each in that amount which is equal
to that percentage which the total fees and costs paid by such Recipient in
connection with the Transaction bears to the total amount of fees and costs paid
by both Recipients in connection with the Transaction and the Merger, and each
of them.
(3) As used in this Agreement, “Favorable Third Party Proposal” means a written
proposal from a credible, bona fide third party relating to any direct or
indirect acquisition or purchase of 50% or more of the equity securities of the
Company, any tender offer or exchange offer that if consummated would result in
any person beneficially owning 50% or more of the combined voting power of the
Company’s voting equity securities, or any merger, consolidation, business
combination, share exchange, recapitalization, liquidation, dissolution or
similar transaction involving the Company or combined voting power of the
Company, and otherwise on terms which the Company Directors determine in their
good faith judgment, taking into account legal, financial, regulatory and other
aspects of the proposal deemed appropriate by the Company Directors, to be more
favorable to the stockholders of the Company than the Transaction (taking into
account any changes to the terms and conditions regarding the Transaction and
amendments to this Agreement proposed by Sycamore or Sweet Spot in response to
the receipt by Sycamore and Sweet Spot of information about that Favorable Third
Party Proposal).
(4) Nothing contained in this section shall (i) prohibit the Company from at any
time taking and disclosing to its stockholders a position contemplated by
Rule 14d-9 or Rule 14e-2 promulgated under the Exchange Act or making any
disclosure required by Rule 14a-9 promulgated under the Exchange Act.
7.4. Promissory Notes. In addition to the Subject Shares to be issued to JRT and
Red Cat, on the Closing Date, the Company and Sycamore shall execute and deliver
to JRT and Red Cat the Promissory Notes.
7.5. Adjustment of Shares of the Company’s Common Stock issued to JRT and Red
Cat. In the event the Company issues additional shares of its common stock prior
to the Closing Date at any price less than $0.15 per share, the number of shares
of the Subject Stock to be issued to JRT and Red Cat on the Closing Date shall
be adjusted upward so that on the Closing Date JRT and Red Cat shall each be
issued that number of shares of the Company’s Common Stock equal to 2 1/2% of
the Company’s common stock issued and outstanding on the Closing Date and after
the closing of the Transaction.

 

35



--------------------------------------------------------------------------------



 



7.6. Option to put the Company’s stock. Beginning on that date which is six
(6) months after the Closing Date, and continuing for a two year period
immediately thereafter (the “Put Period”), JRT and Red Cat, and each of them
(collectively, “Optionees,” and each individually, “Optionee”) shall have the
right to require that, during any 90-day period following the first day of the
Put Period, the Company purchase from each Optionee up to 25% of the Subject
Shares received by that Optionee on the Closing Date (“Put Right”). An Optionee
may exercise the Put Right, in whole or in part, at any time or from time to
time during the Put Period, by delivering to the Company a thirty (30) day
written notice of Optionee’s intent to exercise its Put Right, which notice
shall specify the number of the Subject Shares to be purchased by the Company.
If during any 90-day period an Optionee elects not to exercise the Put Right
with respect to any of 25% of the Subject Shares which the Optionee is entitled
to put, such Subject Shares may be put during the following 90-day period in
addition to 25% of Subject Shares that the Optionee is entitled to put during
such 90-day period. As such, at the beginning of the fourth 90-day period, each
Optionee shall have the right to exercise the Put Right with respect to any and
all of Subject Shares held by that Optionee as of the Closing Date. The price at
which the Company shall be required to purchase Subject Shares shall equal to
(i) $0.16 per share, in the event that the Put Right is exercised prior to the
Reverse Stock Split, and (ii) $0.32 per share, in the event that the Put Right
is exercised after the Reverse Stock Split. The purchase price for the Subject
Shares so put shall be paid by the Company within ten (10) Business Days
following the expiration of the 30-day notice period. The provisions of this
Section 7.6 notwithstanding, if at any time during the Put Period the Company
decides to raise funds for a particular project, whether by a public or private
sale of shares of the Company’s $.0001 par value common stock or by any other
form of financing transaction, and determines in good faith that Optionees’
exercise of Put Rights may interfere with such fundraising efforts, the Company
may suspend Optionees’ rights to exercise their Put Rights by delivering to
Optionees a written notice of suspension, which notice shall set forth the
planned fundraising activity and the anticipated duration of the suspension
period. The Put Period shall be extended for the duration of such suspension
period. Upon Optionees’ receipt of the notice of suspension and during the
suspension period, the Optionees (i) shall not exercise their Put Rights, and
(ii) shall not exercise rights granted under the Registration Rights Agreement
at a time or in a manner that will interfere with the efforts of the Company to
raise funds. The suspension period shall terminate and the Optionees shall be
able to exercise the suspended rights to the full extent provided by this
Agreement and the documents related hereto upon the earlier of (i) completion of
the Company’s fundraising campaign; or (ii) the Company’s determination that the
necessary funds cannot be raised within immediate future, not to exceed twelve
(12) months.
7.7. Registration Rights. Until such time as JRT and Red Cat may sell their
respective Subject Shares freely and without restrictions regarding quantity or
manner of sale under Rule 144 promulgated under the Securities Act, JRT and Red
Cat, and each of them, shall be provided with registration rights for those
shares as set forth in a registration rights agreement substantially in the form
and substance set forth in Exhibit H attached to the Merger Agreement (the
“Registration Rights Agreement”).
7.8. Employment Agreements with Scotti and Takats. On the Closing Date the
Company and Sycamore shall enter into and execute the Employment Agreements.

 

36



--------------------------------------------------------------------------------



 



7.9. Number of members of the Board of Directors. During that time that JRT and
Red Cat each owns not less than 250,000 shares of the Company’s common stock
prior to Reverse Stock Split or not less than 125,000 shares after the Reverse
Stock Split, as the case may be, and to the extent permissible under applicable
laws and listing regulations, Scotti and Takats, and each of them, shall be
nominated annually as members of the Board of Directors of the Company.
Additionally, during that time that Scotti and Takats are members of the
Company’s Board of Directors, the number of members of that Board of Directors
shall not be more than 7.
7.10. Pledge and Security Agreements. On the Closing Date, the Company shall
execute and deliver to JRT and Red Cat the Pledge and Security Agreements.
7.11. Conduct of Business Pending the Closing of the Transaction. Prior to the
consummation of the Transaction or the termination of this Agreement pursuant to
its terms, unless Sycamore and Sweet Spot shall otherwise consent in writing,
and except as otherwise contemplated by this Agreement, the Company will comply
with each of the following:
(1) The business of the Company shall be conducted only in the ordinary and
usual course, the Company shall use reasonable efforts to use reasonable efforts
to keep intact its business organization and goodwill, keep available the
services of its officers and employees and maintain good relationships with
creditors, employees and other persons having business or financial
relationships with the Company, and the Company shall immediately notify
Sycamore and Sweet Spot of any event or occurrence or emergency material to, and
not in the ordinary and usual course of business of, the Company.
(2) The Company shall not (a) amend its Certificate of Incorporation (or similar
charter document) or Bylaws (or similar governing document), or (b) split,
combine, or reclassify any of its outstanding securities or declare, set aside,
or pay any dividend or other distribution on or make or agree or commit to make
any exchange for or redemption of any such securities payable in cash, stock, or
property.
(3) The Company shall not (a) issue or agree to issue any additional shares of,
or rights of any kind to acquire any shares of, its capital stock of any class,
or (b) enter into any contract, agreement, commitment, or arrangement with
respect to any of the foregoing.
(4) The Company shall not create, incur, or assume any long-term or short-term
indebtedness for money borrowed or make any capital expenditures or commitment
for capital expenditures, except in the ordinary course of business and
consistent with past practice.
(5) The Company shall not (a) adopt, enter into, or amend any bonus,
profit-sharing, compensation, stock option, warrant, pension, retirement,
deferred compensation, employment, severance, termination, or other employee
benefit plan, agreement, trust fund, or arrangement for the benefit or welfare
of any officer, director or employee; or (b) agree to any material (in relation
to historical compensation) increase in the compensation payable or to become
payable to, or any increase in the contractual term of employment of, any
officer, director, or employee, except, with respect to employees who are not
officers or directors, in the ordinary course of business in accordance with
past practice.

 

37



--------------------------------------------------------------------------------



 



(6) The Company shall not sell, lease, mortgage, encumber, or otherwise dispose
of or grant any interest in any of their assets or properties, except for sales,
encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice and except for liens for taxes not
yet due or liens or encumbrances that are not material in amount or effect and
do not impair the use of their property, or as specifically provided for or
permitted in this Agreement.
(7) The Company shall not enter into, or terminate, any material contract,
agreement, commitment, or understanding.
(8) The Company shall not enter into any agreement, commitment, or
understanding, whether in writing or otherwise, with respect to any of the
matters referred to in Paragraphs (1) through (7), inclusive, of this section.
(9) The Company will continue promptly and properly to file when due all
federal, state, local, foreign and other tax returns, reports, and declarations
required to be filed by the Company, and will pay, or make full and adequate
provision for the payment of, all taxes and governmental charges due from or
payable by the Company.
(10) The Company will comply with all laws and regulations applicable to the
Company and its operations.
(11) The Company will maintain in full force and effect insurance coverage of a
type and amount customary in its business, but not less than that presently in
effect.
7.12. Expenses. Whether or not the Transaction is consummated, all costs and
expenses incurred by the Company in connection with this Agreement and the
Transaction shall be paid by the Company.
7.13. Publicity. Except to the extent necessary or appropriate for the Company
to comply with its obligations under the Exchange Act (including but not limited
to the filing of a Current Report on Form 8-K in connection with the execution
of this Agreement), prior to the Closing, any written news releases by the
Company pertaining to this Agreement or the Transaction shall be submitted to
Sycamore and Sweet Spot for review and approval prior to release by the Company,
and shall be released only in a form approved by Sycamore and Sweet Spot;
provided, however, that (i) such approval shall not be unreasonably withheld and
(ii) such review and approval shall not be required of releases by the Company,
if prior review and approval would prevent the timely and accurate dissemination
of such press release as required to comply, in the judgment of counsel, with
any applicable law, rule, or policy.
7.14. Updating of Company Disclosure Document. The Company shall notify
Sycamore, Sweet Spot and the Sellers of any changes, additions, or events which
may cause any change in or addition to the Company Disclosure Document promptly
after the occurrence of the same and again at the Closing by delivery of
appropriate updates to the Company Disclosure Document. No such notification
made pursuant to this section shall be deemed to cure any breach of any
representation or warranty made in this Agreement, unless Sycamore, Sweet Spot,
and the Sellers specifically agree thereto in writing nor shall any such
modification be considered to constitute or result in a waiver by Sycamore,
Sweet Spot, or any of the Sellers of any condition specified in this Agreement.

 

38



--------------------------------------------------------------------------------



 



7.15. Issuance and delivery of the Subject Shares. At or within 10 days
following the Closing, the Company shall issue or cause to be issued
certificates evidencing and representing the Subject Shares.
7.16. Resales of Subject Shares. The Company shall refuse to register on its
books any resale of Subject Shares unless such transfer is made pursuant to a
Registration or unless the Company or its counsel agrees that such transfer is
permissible pursuant to an exemption from Registration or pursuant to
Regulation S promulgated under the Securities Act.
ARTICLES III
COVENANTS OF SWEET SPOT
Sweet Spot hereby covenants with the Company, Sycamore and the Sellers the
following:
8.1. Affirmative Covenants. From the date hereof through the closing of the
Merger with Sycamore, Sweet Spot will take every action reasonably required of
it to satisfy the conditions to Closing set forth in this Agreement and
otherwise to ensure the prompt and expedient consummation of the Transaction
substantially as contemplated by the provisions of this Agreement, and will
exert all reasonable efforts to cause the Transaction to be consummated;
provided, however that in all instances the representations and warranties of
the Company, Sycamore, and the Sellers in this Agreement are and remain true and
accurate and that the covenants and agreements of the Company, Sycamore, and the
Sellers in this Agreement are performed and that the conditions to the
obligations of Sweet Spot set forth in this Agreement are not incapable of
satisfaction and subject, at all times, to the right and ability of the
directors of Sweet Spot to satisfy their fiduciary obligations.
8.2. Access and Information. Through the closing of the Merger with Sycamore,
Sweet Spot shall provide to the Company and to the Company’s accountants,
counsel and other representatives reasonable access during normal business hours
during the period prior to the Closing to all of its properties, books,
contracts, commitments, records (including, but not limited to, tax returns),
and personnel, and, during such period, Sweet Spot shall, furnish promptly to
the Company (i) all written communications to its directors or to its
shareholders generally, (ii) internal monthly financial statements when and as
available, and (iii) all other information concerning its business, properties,
and personnel as the Company may request, but no investigation pursuant to this
section shall affect any representations or warranties of Sweet Spot, or the
conditions to the obligations of the Company to consummate the Transaction. In
the event of the termination of this Agreement, Sweet Spot will, and will cause
its representatives to, deliver to the Company or destroy all documents, work
papers, and other material, and all copies thereof, obtained by Sweet Spot or on
its behalf from the Company as a result of this Agreement or in connection with
this Agreement, whether so obtained before or after the execution of this
Agreement, and Sweet Spot will hold in confidence all confidential information,
that has been designated as such by the Company in writing or by appropriate and
obvious notation, and will not use any such confidential information, except in
connection with the Transaction, until such time as such information is
otherwise publicly available. Sweet Spot and its representatives shall assert
their rights pursuant to this Agreement in such manner as to minimize
interference with the business of the Company.

 

39



--------------------------------------------------------------------------------



 



8.3. Conduct of Business Pending the Closing of the Transaction. Prior to the
consummation of the Merger of Sweet Spot with Sycamore, unless the Company and
Sycamore shall otherwise consent in writing, and except as otherwise
contemplated by this Agreement, Sweet Spot shall comply with each of the
following:
(1) The business of Sweet Spot shall be conducted only in the ordinary and usual
course, Sweet Spot shall use reasonable efforts to keep intact its business
organization and goodwill, keep available the services of its officers and
employees and maintain good relationships with suppliers, lenders, creditors,
distributors, employees, customers, and other persons having business or
financial relationships with Sweet Spot, and Sweet Spot shall immediately notify
the Company and Sycamore of any event or occurrence or emergency material to,
and not in the ordinary and usual course of business of, Sweet Spot.
(2) Sweet Spot shall not (a) amend its Articles of Incorporation (or similar
charter document) or Bylaws (or similar governing document), or (b) split,
combine, or reclassify any of its outstanding securities or declare, set aside,
or pay any dividend or other distribution on or make or agree or commit to make
any exchange for or redemption of any such securities payable in cash, stock, or
property.
(3) Sweet Spot shall not (a) issue or agree to issue any additional shares of,
or rights of any kind to acquire any shares of, its capital stock of any class,
or (b) enter into any contract, agreement, commitment, or arrangement with
respect to any of the foregoing.
(4) Sweet Spot shall not create, incur, or assume any long-term or short-term
indebtedness for money borrowed or make any capital expenditures or commitment
for capital expenditures, except in the ordinary course of business and
consistent with past practice.
(5) Sweet Spot shall not (a) adopt, enter into, or amend any bonus,
profit-sharing, compensation, stock option, warrant, pension, retirement,
deferred compensation, employment, severance, termination, or other employee
benefit plan, agreement, trust fund, or arrangement for the benefit or welfare
of any officer, director or employee; or (b) agree to any material (in relation
to historical compensation) increase in the compensation payable or to become
payable to, or any increase in the contractual term of employment of, any
officer, director, or employee, except, with respect to employees who are not
officers or directors, in the ordinary course of business in accordance with
past practice.
(6) Sweet Spot shall not sell, lease, mortgage, encumber, or otherwise dispose
of or grant any interest in any of Sweet Spot’s assets or properties, except for
sales, encumbrances, and other dispositions or grants in the ordinary course of
business and consistent with past practice and except for liens for taxes not
yet due or liens or encumbrances that are not material in amount or effect and
do not impair the use of Sweet Spot’s property, or as specifically provided for
or permitted in this Agreement.

 

40



--------------------------------------------------------------------------------



 



(7) Sweet Spot shall not enter into, or terminate, any material contract,
agreement, commitment, or understanding.
(8) Sweet Spot shall not enter into any agreement, commitment, or understanding,
whether in writing or otherwise, with respect to any of the matters referred to
in Paragraphs (1) through (7), inclusive, of this section.
(9) Sweet Spot will file properly and promptly when due all federal, state,
local, foreign and other tax returns, reports, and declarations required to be
filed by Sweet Spot and will pay, or make full and adequate provision for the
payment of, all taxes and governmental charges due from or payable by Sweet
Spot.
(10) Sweet Spot will comply with all laws and regulations applicable to Sweet
Spot’s operations.
8.4. Expenses. Except as may be otherwise agreed by the parties, whether or not
the Transaction is consummated, all costs and expenses incurred by Sweet Spot in
connection with this Agreement and the Transaction shall be paid by Sweet Spot.
8.5. Publicity. Prior to the closing of the Merger with Sycamore, any written
news releases by Sweet Spot pertaining to this Agreement or the Transaction
shall be submitted to the Company and Sycamore for review and approval prior to
release by Sweet Spot, and shall be released only in a form approved by the
Company and Sycamore; provided, however, that such review and approval shall not
be required of releases by Sweet Spot or Sycamore if prior review and approval
would prevent the timely and accurate dissemination of such press release as
required to comply, in the judgment of counsel for the Company, with any
applicable law, rule or policy.
8.6. Updating of Sweet Spot Disclosure Document. Sweet Spot shall notify the
Company and Sycamore of any changes, additions or events which may cause any
change in or addition to the Sweet Spot Disclosure Document promptly after the
occurrence of the same and at the Closing by the delivery of appropriate updates
to the Sweet Spot Disclosure Document. No notification made pursuant to this
section shall be deemed to cure any breach of any representation or warranty
made in this Agreement, unless the Company and Sycamore specifically agree
thereto in writing nor shall any such notification be considered to constitute
or result in a waiver by the Company or Sycamore of any condition set forth in
this Agreement.
8.7. Audited Financial Statements, 8-K Filing. On the Closing, Sweet Spot shall
deliver to the Company those audited financial statements of Sweet Spot
necessary and appropriate to enable the Company to prepare and file with the SEC
an appropriate current report on Form 8-K regarding the Transaction and shall
have received an audit report from an independent audit firm that is registered
with the Public Company Accounting Oversight Board for the two most recently
completed fiscal years of Sweet Spot. The form and substance of those audited
financial statements shall be satisfactory to the Company in its sole and
absolute discretion. In addition, Sweet Spot shall have provided the Company
with reasonable assurances that it will provide to the Company any and all
information reasonably requested by the Company or its representatives necessary
for the Company to be able to comply with its obligation to file that current
report on Form 8-K within four (4) business days following the Closing
containing the requisite financial statements of Sweet Spot and the requisite
Form 10 required disclosure regarding Sweet Spot, and Sweet Spot shall provide
any and all information reasonably requested by the Company or its
representatives necessary to prepare that current report on Form 8-K.

 

41



--------------------------------------------------------------------------------



 



ARTICLE IX
CONDITIONS TO CLOSING
9.1. Conditions to Obligation of the Sellers. The obligation of the Sellers to
close the Transaction shall be subject to the performance at or prior to the
Closing of the following conditions, unless the Sellers shall, by a majority in
interest of the Sellers, waive such fulfillment in writing:
(1) This Agreement and the Transaction shall have received all approvals,
consents, authorizations, and waivers from governmental and other regulatory
agencies and other third parties (including lenders, holders of debt securities
and lessors) required to consummate the Transaction.
(2) There shall not be in effect a preliminary or permanent injunction or other
order by any federal or state court which prohibits the consummation of the
Transaction.
(3) The Company shall have performed in all material respects each of its
agreements and obligations specified in this Agreement and required to be
performed on or prior to the Closing and shall have complied with all material
requirements, rules, and regulations of all regulatory authorities having
jurisdiction relating to the Transaction.
(4) No Material Adverse Effect with respect to the Company shall, in the
judgment of a majority in interest of the Sellers, have taken place since the
date hereof, other than those, if any, that result from the changes permitted by
the Transaction and the provisions of this Agreement.
(5) The representations and warranties of the Company set forth in this
Agreement shall be true in all material respects as of the date hereof and,
except in such respects as, in the judgment of Sellers holding a majority of the
Exchange Shares, would not result in a Material Adverse Effect with respect to
the Company as of the Closing Date, as if those representations and warranties
were made as of the Closing Date.
(6) Sycamore and Sweet Spot shall have received from the Company an officers’
certificate, executed by the Chairman of the Board of the Company, dated the
Closing Date, as to the satisfaction of the conditions in Paragraphs (3), (4),
and (5) of this section.
(7) Richard E. Otto, James M. Strickland, Philip C. Ranker, and Thomas W. Pew,
and each of them, shall resign as officers, as appropriate, and from the Board
of Directors, of the Company.
(8) On the Closing, Richard L. Love, in his capacity as Chairman of the Board of
Directors of the Company, shall appoint Scotti, Takats, Edward Sylvan, Terry
Sylvan, and Michael Doban, and each of them, as members of the Board of
Directors of the Company, to serve as such until their successors are appointed
or elected and duly qualified. Immediately after Richard L. Love appoints
Scotti, Takats, Edward Sylvan, Terry Sylvan, and Michael Doban as members of the
Board of Directors of the Company, Richard L. Love shall resign as an officer,
and a member of the Board of Directors, of the Company.

 

42



--------------------------------------------------------------------------------



 



(9) Sycamore shall have received from Stoel Rives LLP, counsel for the Company,
an opinion, dated the date of the Closing, in form and substance as set forth in
Exhibit A attached hereto.
(10) Each of the Company Directors shall have entered into a lock-up agreement
substantially in the form set forth in Exhibit B attached hereto.
(11) The Company, on the one hand, and JRT and Red Cat, on the other hand, shall
have entered into the Registration Rights Agreement.
(12) The Company, on the one hand, and JRT and Red Cat, on the other hand, shall
have entered into the Employment Agreements.
(13) The Company, on the one hand, and JRT and Red Cat, on the other hand, shall
have entered into the Promissory Notes.
(14) The Company, on the one hand, and JRT and Red Cat, on the other hand, shall
have entered into the Pledge and Security Agreements
9.2. Conditions to Obligation of the Company. The obligation of the Company to
close the Transaction shall be subject to the performance at or prior to the
Closing of the following conditions, unless the Company shall waive such
fulfillment in writing:
(1) This Agreement and the Transaction shall have received all approvals,
consents, authorizations, and waivers from governmental and other regulatory
agencies and other third parties (including lenders, holders of debt securities
and lessors) required by law to consummate the Transaction.
(2) There shall not be in effect a preliminary or permanent injunction or other
order by any federal or state authority which prohibits the consummation of the
Transaction.
(3) Sycamore shall have performed in all material respects its agreements and
obligations specified in this Agreement required to be performed on or prior to
the Closing and shall have complied with all material requirements, rules, and
regulations of all regulatory authorities having jurisdiction relating to the
Transaction.
(4) No Material Adverse Effect with respect to Sycamore shall, in the reasonable
judgment of the Company, have taken place since the date hereof, other than
those, if any, that result from changes permitted by the Transaction and the
provisions of this Agreement.
(5) The representations and warranties of Sycamore set forth in this Agreement
shall be true in all material respects as of the date hereof and, except in such
respects as, in the reasonable judgment of the Company, would not result in a
Material Adverse Effect with respect to Sycamore as of the Closing Date as if
those representations and warranties were made as of the Closing Date.

 

43



--------------------------------------------------------------------------------



 



(6) The Company shall have received from Sycamore an officers’ certificate,
executed by the Chief Financial Officer and the Chief Executive Officer of
Sycamore (in their capacities as such), dated the Closing Date, as to the
satisfaction of the conditions of Paragraphs (3), (4) and (5) of this section.
(7) Sweet Spot shall have performed in all material respects its agreements and
obligations specified in this Agreement required to be performed on or prior to
the Closing and shall have complied with all material requirements, rules, and
regulations of all regulatory authorities having jurisdiction relating to the
Transaction.
(8) No Material Adverse Effect with respect to Sweet Spot shall, in the
reasonable judgment of the Company, have taken place since the date hereof,
other than those, if any, that result from changes permitted by the Transaction
and the provisions of this Agreement.
(9) The representations and warranties of Sweet Spot set forth in this Agreement
shall be true in all material respects as of the date hereof and, in except in
such respects as, in the reasonable judgment of the Company, would not result in
the Material Adverse Effect with respect to Sweet Spot as of the Closing Date as
if those representations and warranties were made as of the Closing Date.
(10) The Company shall have received from Sweet Spot, prior to the filing of the
Articles of Merger, an officers’ certificate, executed by the appropriate
officers of Sweet Spot , dated the Closing Date, as to the satisfaction of the
conditions of Paragraph’s (7), (8), and (9) of this section through the closing
of the Merger with Sycamore.
(11) The Company shall have received from Stepp Law Corporation, counsel for
Sycamore, an opinion, dated the date of the Closing, in form and substance as
set forth in Exhibit C attached hereto.
(12) The Company shall have received from each Seller certificate(s)
representing the Exchange Shares held by such Seller, accompanied by duly
executed instrument of transfer for transfer by such Seller of its Exchange
Shares.
(13) Sycamore and Sweet Spot shall have executed and delivered the Merger
Agreement and any and all other agreements, documents, and instruments necessary
or appropriate to close the Merger.
(14) Sycamore shall have delivered to the Company a certified copy of the
Certificate or Articles of Merger filed with the applicable jurisdictions
evidencing the effectiveness of the Merger.
(15) Each Seller shall have completed and executed the certification attached
hereto as Exhibit D.
(16) Sweet Spot and Sycamore shall deliver to the Company copies of their
audited financial statements, which shall be appropriate for filing with the SEC
in a current report on Form 8-K regarding the Transaction and shall have
received an audit report from an independent audit firm that is registered with
the Public Company Accounting Oversight Board for the two most recently
completed fiscal years of Sweet Spot. The form and substance of those audited
financial statements shall be satisfactory to the Company in its sole and
absolute discretion. In addition, Sycamore and Sweet Spot shall have provided
any and all information reasonably requested by the Company or its
representatives necessary to file that current report on Form 8-K within four
(4) business days of the Closing.

 

44



--------------------------------------------------------------------------------



 



ARTICLE X
SUBJECT SHARES; SELLERS
10.1. Sellers’ Ownership Representations. Each of the Sellers represents and
warrants to the Company, severally and not jointly, that, at the Closing
(i) such Seller, owns the Exchange Shares set forth opposite such Seller’s name
on the Sellers Schedule, to be delivered to the Company at the Closing pursuant
to the terms of this Agreement, free and clear of any and all liens, claims,
encumbrances, and rights of others; and (ii) such Seller is not a party to any
option, warrant, purchase right or other contract or commitment (other than this
Agreement and the Merger Agreement) that could require such Seller to sell,
transfer or otherwise dispose of any of its Exchange Shares; and (iii) such
Seller is fully and freely authorized and entitled to sell, transfer, assign,
deliver, set over, and convey to the Company free and clear title to those
shares, without any additional approval or authorization being required.
10.2. Absence of Breach; No Consents. The performance by the Sellers, severally
and not jointly, of their obligations created by this Agreement, do not
(i) conflict with or result in a material breach of or default pursuant to any
material indenture or loan or credit agreement or any other material agreement
or instrument to which such Seller is a party or by which it may be affected or
obligated; or (ii) require the authorization, consent, approval, or license of
any third party.
10.3. Non Registration of Subject Shares. The Sellers, and each of them,
understand and acknowledge that the Subject Shares will be issued to those
Sellers that are (i) U.S. Persons (as set forth on the Sellers Schedule) without
Registration in a transaction that is exempt from Registration pursuant to
Section 4(2) of the Securities Act and Rule 506 of Regulation D promulgated
pursuant thereto and/or (ii) Non-U.S. Persons (as set forth in the Sellers
Schedule) in a transaction that is exempt from Registration is pursuant to
Regulation S. Each Seller understands that the Subject Shares are characterized
as “restricted securities” under the Securities Act inasmuch as this Agreement
contemplates that, if acquired by such Seller pursuant hereto, the Subject
Shares would be acquired in a transaction not involving a public offering. Each
Seller further acknowledges that if the Subject Shares are issued to such Seller
in accordance with the provisions of this Agreement, such Seller shall not
resell any such Subject Shares without Registration, the existence of an
exemption from the Securities Act or in accordance with Regulation S promulgated
thereunder. Each Seller represents that it is familiar with Rule 144 promulgated
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act. Each Seller further
represents and covenants that it will not engage in any hedging transactions
with respect to any Subject Shares that it acquires under this Agreement unless
such transactions comply with the Securities Act.
10.4. Information on Sellers. Each Seller hereby represents and warrants that at
the time such Seller was offered the Subject Shares, it was, and at the date
hereof it is, and on the Closing Date it either (i) will be an “accredited
investor”, as such term is defined in Rule 501(a) under the Securities Act
and/or (ii) will not be a “U.S. Person,” as such term is defined in Rule
902(k)(1) of Regulation S

 

45



--------------------------------------------------------------------------------



 



promulgated under the Securities Act. Additionally, each such Seller which is a
Non-U.S. Person hereby represents and warrants that at the time such Seller was
offered the Subject Shares, it was, and at the date hereof it is, and on the
Closing Date, it will be outside the United States and that such Seller is not
purchasing for the account or benefit of a U.S. Person. Each Seller further
represents and warrants that the information set forth on Exhibit D, as
completed by such Seller is accurate. In addition, each Seller represents and
warrants that it is not a registered broker-dealer under Section 15 of the
Securities Act and that, either alone or together with his or her purchaser
representative, has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of an
investment in the Subject Shares.
10.5. Investment Intent. Each Seller hereby represents and warrants that it is
acquiring the Subject Shares as principal for its own account for investment
purposes only and not with a view to or for distributing or reselling such
Subject Shares or any part thereof, without prejudice, however, to such Seller’s
right at all times to sell or otherwise dispose of all or any part of such
Subject Shares in compliance with applicable federal and state securities laws.
Such Seller is acquiring the Subject Shares hereunder in the ordinary course of
its business. Such Seller does not have any agreement or understanding, directly
or indirectly, with any person to distribute any of the Subject Shares.
10.6. Access to Information. Each Seller hereby acknowledges that it has
reviewed the SEC Reports and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Subject Shares and the merits and risks of investing in the
Subject Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.
10.7. Certain Trading Activities. Each Seller hereby represents and warrants
that such Seller has not directly or indirectly, nor has any person acting on
behalf of or pursuant to any understanding with such Seller, engaged in any
transactions in the securities of the Company (including, without limitation,
any short sales involving the Company’s securities or any hedging transactions)
since the earlier to occur of (i) the time that such Seller was first contacted
by the Company regarding its acquisition of Subject Shares and (ii) the 30th day
prior to the date hereof. Such Seller covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will engage in any
transactions in the securities of the Company (including short sales or hedging
transactions) prior to the time that the Transaction is publicly disclosed.
10.8. Independent Investment Decision. Each Seller hereby represents and
warrants that such Seller has independently evaluated the merits of its decision
to purchase the Subject Shares pursuant to this Agreement, and each such Seller
confirms that it has not relied on the advice of any other Seller’s business
and/or legal counsel in making such decision.
10.9. Disclaimer of Representations and Warranties. Notwithstanding any
statement to the contrary, except as expressly set forth in this Agreement, each
Seller understands and acknowledges that the Company is not making any
representation or warranty and the Company specifically disclaims any
representation and warranty, whether express or implied, regarding (i) any
financial

 

46



--------------------------------------------------------------------------------



 



projections or expected yield or return from future operations of any business
of the Company; (ii) the quality, condition or operability of any current or
future business of the Company; (iii) current or future competition or market
conditions affecting any current or future business of the Company; and (iv)
current or future legislation or changes in laws, regulations or rules affecting
any current or future business of the Company.
10.10. Legends. It is understood that the Subject Shares will bear the following
legend or one that is substantially similar to the following legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS, (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (3) IN ACCORDANCE WITH REGULATION S PROMULGATED UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS AND. IN THE CASE OF ANY OFFER, SALE, PLEDGE
ASSIGNMENT OR OTHER TRANSFER PURSUANT TO CLAUSE (2) OR CLAUSE (3) ABOVE, THE
HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR IN ACCORDANCE WITH
REGULATION S PROMULGATED UNDER THE SECURITIES ACT AND, IN EITHER CASE, IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
Additionally, the Subject Shares will bear any legend required by the “Blue Sky”
laws of any state to the extent such laws are applicable to the Subject Shares.
ARTICLE XI
TERMINATION
This Agreement and the Transaction may be terminated at any time prior to the
Closing:
(1) By mutual consent of Sycamore, Sweet Spot and the Sellers holding a majority
of the Exchange Shares, on the one hand, and the Company, on the other hand;
(2) By the Company pursuant to Section 7.3 of this Agreement; or

 

47



--------------------------------------------------------------------------------



 



(3) By either Sycamore, Sweet Spot, and Sellers holding a majority of the
Exchange Shares, on the one hand, or the Company, on the other hand, upon
written notice to the other, if the conditions to such party’s obligations to
consummate the Transaction, in the case of the Sellers, as specified in
Section 9.1 of this Agreement; or, in the case of the Company, as provided in
Section 9.2 of this Agreement, were not, or cannot reasonably be, satisfied on
or before the [April 20], 2010, unless the failure of condition is the result of
the material breach of this Agreement by the party to this Agreement seeking to
terminate this Agreement.
ARTICLE XII
INDEMNIFICATION
12.1. Indemnification by the Company. The Company shall indemnify, save and hold
harmless the Sellers, Sweet Spot, Sycamore and their Affiliates, officers,
employees, directors, accountants, auditors, attorneys, partners, agents, and
other representatives from and against any and all costs, losses (including,
without limitation, diminution in value), liabilities, damages, lawsuits,
deficiencies, adverse claims, taxes and expenses (whether or not resulting from
third-party claims), including, without limitation, interest, penalties,
reasonable attorneys’ fees and all amounts paid in investigation, defense or
settlement of any of the foregoing (collectively, “Damages”), incurred in
connection with or resulting from any breach of any covenant or warranty, or the
inaccuracy of any representation made by the Company in or pursuant to this
Agreement.
12.2. Indemnification by Sycamore. Sycamore shall indemnify, save and hold
harmless the Company, and its Affiliates, officers, employees, directors,
accountants, auditors, attorneys, partners, agents and other representatives,
from and against any and all Damages incurred in connection with or arising out
of or resulting from any breach of any covenant or warranty, or the inaccuracy
of any representation, made by Sycamore or the Sellers in or pursuant to this
Agreement.
12.3. Defense of Third-Party Claims. If any lawsuit or enforcement action is
filed against any party entitled to the benefit of indemnification pursuant to
this Article X, written notice thereof shall be given to the indemnifying party
as promptly as practicable (and in any event no later than fifteen (15) days
after the service of the citation or summons); provided, however, that the
failure of any indemnified party to give timely notice shall not affect the
rights to indemnification contemplated by this Article X, except to the extent
that the indemnifying party demonstrates actual damage caused by such failure.
After such notice, if the indemnifying party shall acknowledge in writing to the
indemnified party that the indemnifying party shall be obligated pursuant to the
terms of its indemnification pursuant to this Article X in connection with such
lawsuit or action, then the indemnifying party shall be entitled, if such party
so decides, to take control of the defense and investigation of such lawsuit or
action and to employ and engage attorneys of its own choice to handle and defend
the same, at the indemnifying party’s cost, risk and expense; provided, however,
that the indemnifying party and its counsel shall proceed with diligence and in
good faith with respect thereto. The indemnified party shall cooperate in all
reasonable respects with the indemnifying party and such attorneys in the
investigation, trial and defense of such lawsuit or action and any appeal
resulting therefrom; provided, however, that the indemnified party may, at its
own cost, participate in the investigation, trial and defense of such lawsuit or
action and any appeal resulting therefrom.

 

48



--------------------------------------------------------------------------------



 



ARTICLE XIII
POST-CLOSING ITEMS
13.1. Name Change. As soon as the practicable after the Closing, the Company
shall cause its name to be changed to Sycamore Entertainment, Inc.
13.2. Increase of the Authorized Number of Shares of Common Stock. As soon as
the practicable after the Closing, the Company shall cause its Certificate of
Incorporation to be amended to increase the authorized number of shares of the
Company’s $.0001 par value common stock to 200,000,000.
13.3. Reverse Stock Split. As soon as the practicable after the Closing, the
Company shall cause to occur a one-for-two (1:2) reverse stock split of the
issued and outstanding shares of its $.0001 par value common stock.
13.4. Change of Domicile. As soon as the practicable after the Closing, the
Company shall change its situs of incorporation from Delaware to Nevada.
13.5. Proxy Rules. The Company shall comply with applicable proxy and other
rules of the SEC arising as a result of the Transaction and in connection with
each of the foregoing actions that require approval of the Company’s
stockholders.
ARTICLE XIV
GENERAL PROVISIONS
14.1. Notice of Certain Events. Each of the parties hereto shall use reasonable
efforts to promptly notify the other parties of:
(a) the occurrence or nonoccurrence of any event the occurrence or nonoccurrence
of that would reasonably be expected to cause any representation or warranty of
such party specified in this Agreement to be untrue or inaccurate in any
material respect;
(b) any failure of the Company or Sycamore to comply with or satisfy, or the
occurrence or nonoccurrence of any event, the occurrence or nonoccurrence of
which would reasonably be expected to cause the failure by such party to comply
with or satisfy, any covenant, condition, or agreement to be complied with or
satisfied by it pursuant to this Agreement;
(c) the receipt by such party of any notice or other communication from any
person alleging that the consent of such person, which consent is or could
reasonably be expected to be material to the Company or Sycamore or the
operation of their respective businesses, is or may be required in connection
with the Transaction;
(d) the receipt by such party of any notice or other communication from any
governmental entity in connection with the Transaction; or

 

49



--------------------------------------------------------------------------------



 



(e) its learning of any actions, suits, claims, investigations or proceedings
commenced against, or affecting such party that, if they were pending on the
date hereof, would have been required to be disclosed pursuant to this Agreement
or which relate to the consummation of the Transaction.
14.2. Notices. Any notice, direction or instruction required or permitted to be
given pursuant to this Agreement shall be given in writing by (a) telegram,
facsimile transmission, electronic transmission, or similar method, if confirmed
by mail as provided in this Agreement, (b) mail, if mailed postage prepaid, by
certified mail, return receipt requested; or (iii) hand delivery to any party to
this Agreement at the address of such party specified below. If given by
telegram, facsimile transmission, electronic transmission, or similar method or
by hand delivery, such notice, direction or instruction shall be deemed to have
been given or made on the day on which such notice, direction or instruction was
delivered, and if mailed, such notice, direction or instruction shall be deemed
to have been given or made on the second (2nd) business day following the day
after which such notice, direction or instruction was mailed. Any party to this
Agreement may, from time to time by similar notice, give notice of any change of
address and, in such event, the address of such party shall be deemed to be
changed accordingly. The address, telephone number and facsimile transmission
number for the notice of each party are:

     
If to the Company:
  ImaRx Therapeutics, Inc.
c/o Stoel Rives LLP
201 S. Main Street
Suite 1100
Salt Lake City, Utah 84111-4904
Facsimile Machine: 801.578.6999
kjontiveros@stoel.com
 
   
If to Sycamore:
  Sycamore Films, Inc.
c/o Stepp Law Corporation
15707 Rockfield Boulevard
Suite 101
Irvine, California 92618
Facsimile Machine: 949.660.9010
tes@stepplawgroup.com
 
   
With a copy to:
  edwardsylvan@gmail.com
terry.sylvan@gmail.com
 
   
If to the Sellers (except Red Cat and JRT):
  edwardsylvan@gmail.com
terry.sylvan@gmail.com
 
   
If to Sweet Spot and Red Cat and JRT
  Mitchell Silbergerg & Knopp LLP
11377 West Olympic Boulevard
Los Angeles, California 90064
dkb@msk.com
aek@msk.com
 
   
With a copy to:
  don@sweetspotent.com
jtakats@sweetspotent.com

 

50



--------------------------------------------------------------------------------



 



14.3. Recovery of Enforcement Costs. In the event any party to this Agreement
shall institute any action or proceeding to enforce any provision of this
Agreement, to seek relief from any violation of this Agreement, or to otherwise
obtain any judgment or order relating to or arising from the subject matter of
this Agreement, each prevailing party in such action or proceeding shall be
entitled to receive from each losing party such prevailing party’s actual
attorneys’ fees and costs incurred to prosecute or defend such action or
proceeding.
14.4. Assignment. No party to this Agreement shall have the right, without the
consent of the other parties to this Agreement, to assign, transfer, sell,
pledge, hypothecate, delegate, or otherwise transfer, whether voluntarily,
involuntarily or by operation of law, any of such party’s rights or obligations
created by the provisions of this Agreement, nor shall the parties’ rights
created by the provisions of the Agreement be subject to encumbrance or the
claim of creditors. Any such purported assignment, transfer, or delegation shall
be null and void.
14.5. Captions and Interpretations. Captions of the articles and sections of
this Agreement are for convenience and reference only, and the words specified
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction, or meaning of the provisions of this Agreement.
The language in all parts to this Agreement, in all events, shall be construed
in accordance with the fair meaning of that language, as if prepared by all
parties to this Agreement and not strictly for or against any party to this
Agreement. Each party to this Agreement has reviewed and read this Agreement
carefully. The rule of construction which requires a court to resolve any
ambiguities against the drafting party shall not apply in interpreting the
provisions of this Agreement.
14.6. Entire Agreement. This Agreement, the respective Disclosure Documents and
the Sellers Schedule, are the final written expression and the complete and
exclusive statement of all the agreements, conditions, promises,
representations, warranties and covenants among the parties to this Agreement
with respect to the subject matter of this Agreement, and this Agreement
supersedes all prior or contemporaneous agreements, negotiations,
representations, warranties, covenants, understandings and discussions by and
among those parties, their respective representatives, and any other person,
with respect to the subject matter specified in this Agreement. No provision of
any Disclosure Document shall supersede or annul the terms and provisions of
this Agreement, unless the matter specified in such Disclosure Document shall
explicitly so provide to the contrary. In the event of ambiguity in meaning or
understanding among the provisions of this Agreement proper and any Disclosure
Document, the provisions of this Agreement shall prevail and control in all
instances.
14.7. Waiver and Modification. No modification, supplement or amendment of this
Agreement or of any covenant, representation, warranty, condition, or limitation
specified in this Agreement shall be valid unless the same is made in writing
and duly executed by all parties to this Agreement. No waiver of any covenant,
representation, warranty, condition, or limitation specified in this Agreement
shall be valid, unless the same is made in writing and duly executed by the
party making the waiver. No waiver of any provision of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision of this Agreement,
whether or not similar, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver of that provision.

 

51



--------------------------------------------------------------------------------



 



14.8. Further Assurances. The parties to this Agreement shall from time to time
sign and deliver any further instruments and take any further actions as may be
necessary to effectuate the intent and purposes of this Agreement.
14.9. Number and Gender. Whenever the singular number is used in this Agreement
and, when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and the neuter genders,
and vice versa, and the word “person” shall include individual, company, sole
proprietorship, corporation, joint venture, association, joint stock company,
fraternal order, cooperative, league, club, society, organization, trust,
estate, governmental agency, political subdivision or authority, firm,
municipality, congregation, partnership, or other form of entity, whether active
or passive.
14.10. Successors and Assigns. This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties to this Agreement. Nothing specified in this section, however,
shall be a consent to the assignment or delegation by any party of such party’s
respective rights and obligations created by the provisions of this Agreement.
14.11. Third Party Beneficiaries. Except as expressly specified by the
provisions of this Agreement, this Agreement shall not be construed to confer
upon or give to any person, other than the parties to this Agreement, any right,
remedy or claim pursuant to, or by reason of, this Agreement or of any term or
condition of this Agreement.
14.12. Severability. In the event any part of this Agreement, for any reason, is
determined by a court of competent jurisdiction to be invalid, such
determination shall not affect the validity of any remaining portion of this
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated. It
is hereby declared the intention of the parties to this Agreement that those
parties would have executed the remaining portion of this Agreement without
including any such part, parts, or portion which, for any reason, may be
hereafter determined to be invalid.
14.13. Governmental Rules and Regulations. The Transaction is and shall remain
subject to any and all present and future orders, rules and regulations of any
duly constituted authority having jurisdiction of the Transaction.
14.14. Execution in Counterparts. This Agreement may be prepared in multiple
copies and forwarded (by facsimile transmission or electronic transmission) to
each of the parties for signature. The signatures of the parties to this
Agreement may be affixed to one copy or to separate copies of this Agreement and
when all such copies are received (by facsimile transmission or electronic
transmission) and signed by all of those parties, those copies shall constitute
one agreement, which is not otherwise separable or divisible.

 

52



--------------------------------------------------------------------------------



 



14.15. Reservation of Rights. The failure of any party to this Agreement at any
time or times to require strict performance by any other party to this Agreement
of any of the warranties, representations, covenants, terms, conditions and
provisions specified in this Agreement shall not waive, affect or diminish any
right of such party failing to require strict performance to demand strict
compliance and performance therewith and with any other provisions, warranties,
terms, and conditions specified in this Agreement.
14.16. Survival of Covenants, Representations and Warranties. All covenants,
representations, and warranties made by each party to this Agreement shall be
deemed made for the purpose of inducing the other parties to this Agreement to
enter into and execute this Agreement. The representations, warranties and
covenants specified in this Agreement shall survive the Closing. The covenants,
representations, and warranties of the parties to this Agreement are made only
to and for the benefit of each other and shall not create or vest rights in
other persons.
14.17. Concurrent Remedies. No right or remedy specified in this Agreement
conferred on or reserved to the parties to this Agreement is exclusive of any
other right or remedy specified in this Agreement or by law or equity provided
or permitted; but each such right and remedy shall be cumulative of, and in
addition to, every other right and remedy specified in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, and may be
enforced concurrently therewith or from time to time. The termination of this
Agreement for any reason whatsoever shall not prejudice any right or remedy
which any party may have, either at law, in equity, or pursuant to the
provisions of this Agreement.
14.18. Governing Law. This Agreement shall be deemed to have been entered into
in the State of Delaware, and all questions concerning the validity,
interpretation, or performance of any of the terms, conditions and provisions of
this Agreement or of any of the rights or obligations of the parties shall be
governed by, and resolved in accordance with, the laws of the State of Delaware,
without regard to conflicts of law principles.
14.19. Force Majeure. If any party to this Agreement is rendered unable,
completely or partially, by the occurrence of an event of “force majeure” (as
that term is defined later in this section) to perform such party’s obligations
created by the provisions of this Agreement, such party shall give to each other
party to this Agreement prompt written notice of the event of “force majeure”
with reasonably complete particulars concerning such event; thereupon, the
obligations of the party giving such notice, so far as those obligations are
affected by the event of “force majeure,” shall be suspended during, but no
longer than, the continuance of the event of “force majeure.” The party to this
Agreement affected by such event of “force majeure” shall use all reasonable
diligence to resolve, eliminate and terminate the event of “force majeure” as
quickly as practicable. The requirement that an event of “force majeure” shall
be resolved with all reasonable dispatch, as specified in this section, shall
not require the settlement of strikes, lockouts or other labor difficulties by
the party involved, contrary to such party’s wishes, and the resolution of any
and all such difficulties shall be handled entirely within the discretion of the
party concerned. The term “force majeure” as used in this section shall be
defined as and mean any act of God, strike, civil disturbance, terrorism,
lockout or other industrial disturbance, act of the public enemy, war, blockade,
public riot, earthquake, tornado, hurricane, lightning, fire, public
demonstration, storm, catastrophe, flood, snow, explosion, governmental action,
governmental delay, restraint or inaction, unavailability of equipment, and any
other cause or event, whether of the type enumerated specifically in this
section or otherwise, which is not reasonably within the control of the party to
this Agreement claiming such suspension.

 

53



--------------------------------------------------------------------------------



 



14.20. Consent to Agreement. By executing this Agreement, each party to this
Agreement, for himself or itself, represents such party has read or caused to be
read this Agreement in all particulars, and consents to the rights, conditions,
duties and responsibilities imposed upon such party as specified in this
Agreement. Each party to this Agreement represents, warrants and covenants that
such party executes and delivers this Agreement of such party’s own free will
and with no threat, undue influence, menace, coercion or duress, whether
economic or physical. Moreover, each party to this Agreement represents,
warrants, and covenants that such party executes this Agreement acting on such
party’s own independent judgment.
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed as
of the date hereof.

                      ImaRx Therapeutics, Inc.       Sycamore Films, Inc.,     a
Delaware corporation       a Nevada corporation    
 
                   
By:
          By:        
 
                   
 
  Its: Chairman of the Board           Its: President    
 
                   
 
          By:        
 
                   
 
              Its: Secretary    

     
Signatures of Sellers:
   
 
   
 
 
    
Edward Sylvan
   
 
   
 
 
    
Terry Sylvan
   
 
   
 
 
    
Michael Doban
   
 
   
 
 
    
Skyward Entertainment
   
 
   
 
 
    
Leaddog Capital LLC.
   
 
   
 
 
    
Natalia Evans
   

 

54



--------------------------------------------------------------------------------



 



     
 
 
    
Ikkee Battle
   
 
   
 
 
    
Achim Klor
   
 
   
 
 
    
Kadar Brown
   
 
   
 
 
    
Daniel Marcelli
   
 
   
 
 
    
Pamela Goulah
   
 
   
 
 
    
Steve Goulah
   
 
   
 
 
    
Angela Sylvan
   
 
   
 
 
    
Marcus Maraih
   

                      JRT Productions, Inc.       Red Cat Productions, Inc.,    
a California corporation       a California corporation    
 
                   
By:
          By:        
 
                   
 
  Its: President           Its: President    
 
                   
By:
          By:        
 
                   
 
  Its: Secretary           Its: Secretary    
 
                    Sweet Spot Productions, Inc.,                 a California
corporation                
 
                   
By:
                   
 
                   
 
  Its: President                
 
                   
By:
                   
 
                   
 
  Its: Secretary                

 

55



--------------------------------------------------------------------------------



 



SELLERS SCHEDULE

                      Number of shares of             $.001 par value common    
        stock of Sycamore sold             pursuant to this         Name of
Seller:   Agreement:     U.S. Person (Yes/No)  
Edward Sylvan
    53,000,000     No
Terry Sylvan
    18,000,000     No
Michael Doban
    1,000,000     Yes
Skyward Entertainment
    2,400,000     Yes
Leaddog Capital LLC.
    600,000     Yes
Natalia Evans
    1,000,000     No
Ikkee Battle
    2,480,000     No
Achim Klor
    1,000,000     No
Kadar Brown
    1,000,000     No
Daniel Marcelli
    80,000     No
Pamela Goulah
    180,000     No
Steve Goulah
    100,000     No
Angela Sylvan
    100,000     No
Marcus Maraih
    60,000     No
JRT Productions, Inc.
    2,500,000     Yes
Red Cat Productions, Inc.
    2,500,000     Yes

 

56